Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: June 30, 2007 Commission file number: 1-10853 BB&T CORPORATION (Exact name of registrant as specified in its charter) North Carolina (State of Incorporation) 200 West Second Street Winston-Salem, North Carolina (Address of Principal Executive Offices) 56-0939887 (I.R.S. Employer Identification No.) 27101 (Zip Code) (336) 733-2000 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þ NO ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer þ Accelerated filer¨ Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨ NO þ At July 31, 2007, 551,369,066 shares of the registrant's common stock, $5 par value, were outstanding. BB&T CORPORATION FORM 10-Q June 30, 2007 INDEX Page No. Part I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 2 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 25 Executive Summary 28 Analysis of Financial Condition 29 Analysis of Results of Operations 38 Market Risk Management 48 Capital Adequacy and Resources 54 Segment Results 56 Item 3. Quantitative and Qualitative Disclosures About Market Risk 57 Item 4. Controls and Procedures 57 Part II. OTHER INFORMATION Item 1. Legal Proceedings 57 Item 1A. Risk Factors 57 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 4. Submission of Matters to a Vote of Security Holders 58 Item 6. Exhibits 59 SIGNATURES 59 EXHIBIT INDEX 60 CERTIFICATIONS 61 BB&T Corporation Page 1 Second Quarter 2007 10-Q Item 1. Financial Statements BB&T CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in millions, except per share data, shares in thousands) June 30, December 31, Assets Cash and due from banks $ $ 2,024 Interest-bearing deposits with banks 435 Federal funds sold and securities purchased under resale agreements or similar arrangements 253 Segregated cash due from banks 153 Trading securities at fair value 2,147 Securities available for sale at fair value 20,721 Loans held for sale 680 Loans and leases, net of unearned income 82,911 Allowance for loan and lease losses ) (888 ) Loans and leases, net 82,023 Premises and equipment, net of accumulated depreciation 1,410 Goodwill 4,827 Core deposit and other intangible assets 454 Residential mortgage servicing rights at fair value 484 Other assets 5,740 Total assets $ $ 121,351 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing deposits $ $ 13,393 Interest checking 1,333 Other client deposits 34,062 Client certificates of deposit 24,987 Other interest-bearing deposits 7,196 Total deposits 80,971 Federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 8,087 Long-term debt 15,904 Accounts payable and other liabilities 4,644 Total liabilities 109,606 Commitments and contingencies (Note 6) Shareholders' equity: Preferred stock, $5 par, 5,000 shares authorized, none issued or outstanding at June 30, 2007, or at December 31, 2006 - - Common stock, $5 par, 1,000,000 shares authorized; 551,948 issued and outstanding at June 30, 2007, and 541,475 issued and outstanding at December 31, 2006 2,707 Additional paid-in capital 2,801 Retained earnings 6,596 Accumulated other comprehensive loss, net of deferred income taxes of $(281) at June 30, 2007, and $(212) at December 31, 2006 ) (359 ) Total shareholders' equity 11,745 Total liabilities and shareholders' equity $ $ 121,351 The accompanying notes are an integral part of these consolidated financial statements. BB&T Corporation Page2 Second Quarter 2007 10-Q BB&T CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in millions, except per share data, shares in thousands) For the Three Months Ended For the Six Months Ended June 30, June 30, 2006 2006 Interest Income Interest and fees on loans and leases $ $ 1,445 $ $ 2,778 Interest and dividends on securities 213 429 Interest on short-term investments 13 10 23 17 Total interest income 1,668 3,224 Interest Expense Interest on deposits 496 935 Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 81 146 Interest on long-term debt 174 329 Total interest expense 751 1,410 Net Interest Income 917 1,814 Provision for credit losses 88 58 105 Net Interest Income After Provision for Credit Losses 859 1,709 Noninterest Income Insurance commissions 214 390 Service charges on deposits 138 269 Investment banking and brokerage fees and commissions 89 79 160 Other nondeposit fees and commissions 48 42 91 80 Checkcard fees 44 38 85 73 Trust income 40 38 80 75 Mortgage banking income 31 29 61 61 Bankcard fees and merchant discounts 35 31 65 60 Securities gains (losses), net 1 - ) - Income from bank-owned life insurance 25 23 53 45 Other income 36 19 70 46 Total noninterest income 651 1,259 Noninterest Expense Personnel expense 506 1,020 Occupancy and equipment expense 109 217 Amortization of intangibles 26 25 51 50 Professional services 32 29 63 55 Merger-related and restructuring charges (gains), net 5 2 11 (1 ) Loan processing expenses 29 27 55 50 Other expenses 162 288 Total noninterest expense 860 1,679 Earnings Income before income taxes 650 1,289 Provision for income taxes 221 429 Net income $ $ 429 $ $ 860 Per Common Share Net income: Basic $ $ .80 $ $ 1.60 Diluted $ $ .79 $ $ 1.59 Cash dividends paid $ $ .38 $ $ .76 Weighted Average Shares Outstanding Basic 536,882 538,409 Diluted 541,608 542,297 The accompanying notes are an integral part of these consolidated financial statements. BB&T Corporation Page3 Second Quarter 2007 10-Q BB&T CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY For the Six Months Ended June 30, 2007 and 2006 (Unaudited) (Dollars in millions, except per share data, shares in thousands) Accumulated Shares of Additional Other Total Common Common Paid -In Retained Comprehensive Shareholders' Stock Stock Capital Earnings Income (Loss) Equity Balance, January 1, 2006 543,102 $ 2,715 $ 2,819 $ 5,951 $ (356 ) $ 11,129 Add (Deduct): Comprehensive income (loss): Net income - - - 860 - 860 Unrealized holding gains (losses) arising during the period on securities available for sale, net of tax of $(113) - (197 ) (197 ) Reclassification adjustment for losses (gains) on securities available for sale included in net income, net of tax - Change in unrealized gains (losses) on securities, net of tax - (197 ) (197 ) Change in unrecognized gains (losses) on cash flow hedges, net of tax of $1 - 1 1 Change in minimum pension liability, net of tax - 1 1 Total comprehensive income (loss) - - - 860 (195 ) 665 Common stock issued: In purchase acquisitions (1) 14,444 72 557 - - 629 In connection with stock option exercises and other employee benefits, net of cancellations 1,657 8 38 - - 46 Redemption of common stock (22,307 ) (111 ) (806 ) - - (917 ) Cash dividends declared on common stock, $.80 per share - - - (429 ) - (429 ) Other, net - - 41 - - 41 Balance, June 30, 2006 536,896 $ 2,684 $ 2,649 $ 6,382 $ (551 ) $ 11,164 Balance, January 1, 2007 541,475 $ 2,707 $ 2,801 $ 6,596 $ (359 ) $ 11,745 Add (Deduct): Comprehensive income (loss): Net income - - - 879 - 879 Unrealized holding gains (losses) arising during the period on securities available for sale, net of tax of $(71) - (96 ) (96 ) Reclassification adjustment for losses (gains) on securities available for sale included in net income, net of tax of $4 - 6 6 Change in unrealized gains (losses) on securities, net of tax - (90 ) (90 ) Change in unrecognized gains (losses) on cash flow hedges, net of tax of $(2) - (4 ) (4 ) Change in pension liability, net of tax - (1 ) (1 ) Foreign currency translation adjustment - 2 2 Total comprehensive income (loss) - - - 879 (93 ) 786 Common stock issued: In purchase acquisitions (1) 8,807 44 356 - - 400 In connection with stock option exercises and other employee benefits, net of cancellations 1,666 9 37 - - 46 Cash dividends declared on common stock, $.88 per share - - - (482 ) - (482 ) Cumulative effect of adoption of FIN 48 - - - (119 ) - (119 ) Cumulative effect of adoption of FSP FAS 13-2 - - - (306 ) - (306 ) Other, net - - 55 - - 55 Balance, June 30, 2007 551,948 $ 2,760 $ 3,249 $ 6,568 $ (452 ) $ 12,125 (1) Includes the value of replacement stock options issued. The accompanying notes are an integral part of these consolidated financial statements. BB&T Corporation Page 4 Second Quarter 2007 10-Q BB&T CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in millions) For the Six Months Ended June 30, 2006 Cash Flows From Operating Activities: Net income $ $ 860 Adjustments to reconcile net income to net cash provided by operating activities: Provision for credit losses 105 Depreciation 88 87 Amortization of intangibles 51 50 Equity-based compensation 42 37 Discount accretion and premium amortization on long-term debt, net 61 61 Discount accretion and premium amortization on securities, net (2 ) 17 Net decrease (increase) in trading account securities (206 ) Loss on sales of securities, net 10 - Gain on sales of loans and mortgage loan servicing rights, net ) (31 ) Gain on disposals of premises and equipment, net (4 ) (32 ) Proceeds from sales of loans held for sale 2,383 Originations and purchases of loans held for sale, net of principal collected ) (2,438 ) Increase in other assets, net ) (366 ) (Decrease) increase in accounts payable and other liabilities, net ) 414 (Increase) decrease in segregated cash due from banks ) 15 Other, net 6 2 Net cash provided by operating activities 958 Cash Flows From Investing Activities: Proceeds from sales of securities available for sale 20 Proceeds from maturities, calls and paydowns of securities available for sale 806 Purchases of securities available for sale ) (1,430 ) Leases made to customers ) (132 ) Principal collected on leases 95 Originations and purchases of loans, net of principal collected ) (3,413 ) Net cash acquired in business combinations 18 17 Proceeds from disposals of premises and equipment 15 82 Purchases of premises and equipment ) (118 ) Proceeds from sales of foreclosed property or other real estate held for sale 46 54 Net cash used in investing activities ) (4,019 ) Cash Flows From Financing Activities: Net increase in deposits 2,568 Net (decrease) increase in federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds ) 56 Proceeds from issuance of long-term debt 2,102 Repayment of long-term debt ) (168 ) Net proceeds from common stock issued 46 46 Redemption of common stock - (917 ) Cash dividends paid on common stock ) (410 ) Excess tax benefit from equity-based awards 13 4 Net cash provided by financing activities 3,281 Net Increase in Cash and Cash Equivalents 3 220 Cash and Cash Equivalents at Beginning of Period 2,797 Cash and Cash Equivalents at End of Period $ $ 3,017 Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $ $ 1,367 Income taxes 373 Noncash investing and financing activities: Transfers of loans to foreclosed property 44 40 Transfers of fixed assets to other real estate owned 6 3 Common stock issued in business combinations 629 The accompanying notes are an integral part of these consolidated financial statements. BB&T Corporation Page5 Second Quarter 2007 10-Q Back to Index BB&T CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) NOTE 1. Basis of Presentation General In the opinion of management, the accompanying unaudited consolidated balance sheets, consolidated statements of income, consolidated statements of changes in shareholders equity, and consolidated statements of cash flows of BB&T Corporation and subsidiaries (referred to herein as BB&T, the Corporation or the Company), present fairly, in all material respects, BB&Ts financial position at June 30, 2007 and December 31, 2006; BB&Ts results of operations for the three and six month periods ended June 30, 2007 and 2006; and BB&Ts cash flows for the six months ended June 30, 2007 and 2006. In the opinion of management, all adjustments necessary to fairly present the consolidated financial position and consolidated results of operations have been made. All adjustments during the first six months of 2007 and 2006 were of a normal recurring nature. These consolidated financial statements and notes are presented in accordance with the instructions for Form 10-Q. The information contained in the footnotes included in BB&Ts Annual Report on Form 10-K for the year ended December 31, 2006, should be referred to in connection with these unaudited interim consolidated financial statements. Nature of Operations BB&T is a financial holding company headquartered in Winston-Salem, North Carolina. BB&T conducts its operations primarily through its subsidiary bank, which has branches in North Carolina, South Carolina, Virginia, Maryland, Georgia, West Virginia, Tennessee, Kentucky, Florida, Alabama, Indiana and Washington, D.C. BB&Ts subsidiary bank provides a wide range of banking services to individuals and businesses, and offers a variety of loans to businesses and consumers. Such loans are made primarily to individuals residing in the market areas described above or to businesses located within BB&Ts geographic footprint. BB&Ts subsidiary bank also markets a wide range of deposit services to individuals and businesses. BB&Ts subsidiary bank offers, either directly, or through its subsidiaries, lease financing to businesses and municipal governments; factoring; discount brokerage services, annuities and mutual funds; life insurance, property and casualty insurance, health insurance and commercial general liability insurance on an agency basis and through a wholesale insurance brokerage operation; insurance premium financing; permanent financing arrangements for commercial real estate; loan servicing for third-party investors; direct consumer finance loans to individuals; and trust services. The direct nonbank subsidiaries of BB&T provide a variety of financial services including automobile lending, equipment financing, full-service securities brokerage, payroll processing, asset management and capital markets services. BB&T Corporation Page6 Second Quarter 2007 10-Q Principles of Consolidation The consolidated financial statements of BB&T include the accounts of BB&T Corporation and those subsidiaries that are majority-owned by BB&T and over which BB&T exercises control. In consolidation, all significant intercompany accounts and transactions are eliminated. The results of operations of companies acquired are included only from the dates of acquisition. All material wholly owned and majority-owned subsidiaries are consolidated unless accounting principles generally accepted in the United States of America require otherwise. BB&T evaluates variable interests in entities for which voting interests are not an effective means of identifying controlling financial interests. Variable interests are those in which the value of the interest changes with the fair value of the net assets of the entity exclusive of variable interests. If the results of the evaluation indicate the existence of a primary beneficiary and the entity does not effectively disperse risks among the parties involved, that primary beneficiary is required to consolidate the entity. Likewise, if the evaluation indicates that the requirements for consolidation are not met and the entity has previously been consolidated, then the entity would be deconsolidated. BB&T is involved in creating a series of secondary marketing trusts, which are qualified special purpose entities, for the purpose of selling interests in municipal securities to third parties at short-term tax-exempt rates. The trusts purchase fixed-rate, longer-term highly rated municipal bonds with proceeds from issuing puttable floating-rate certificates and inverse floating-rate certificates. BB&T purchases the inverse floating-rate certificates, which are categorized as trading securities on the Consolidated Balance Sheet. BB&T also provides liquidity support to the trusts in order to facilitate the remarketing of the floating-rate certificates. BB&T has variable interests in certain entities that were not required to be consolidated, including affordable housing partnership interests, historic tax credit partnerships, other partnership interests and trusts that have issued capital securities. BB&T accounts for unconsolidated partnership investments using the equity method of accounting. In addition to affordable housing partnerships, which represent the majority of unconsolidated investments in variable interest entities, BB&T also has investments and future funding commitments to venture capital and other entities. The maximum potential exposure to losses relative to investments in variable interest entities is generally limited to the sum of the outstanding balances, future funding commitments and any related loans to the entity. Loans to these entities are underwritten in substantially the same manner as are other loans and are generally secured. BB&T has investments in certain entities for which BB&T does not have controlling interest. For these investments, the Company records its interest using the equity method with its portion of income or loss being recorded in other noninterest income in the Consolidated Statements of Income. BB&T periodically evaluates these investments for impairment. BB&T Corporation Page 7 Second Quarter 2007 10-Q Reclassifications In certain instances, amounts reported in prior periods consolidated financial statements have been reclassified to conform to the current presentation. Such reclassifications had no effect on previously reported shareholders equity or net income. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for loan and lease losses and the reserve for unfunded lending commitments, valuation of mortgage servicing rights, valuation of goodwill, intangible assets and other purchase accounting related adjustments, benefit plan obligations and expenses, and tax assets, liabilities and expenses. Changes in Accounting Principles and Effects of New Accounting Pronouncements In July 2006, the Financial Accounting Standards Board (FASB) issued FASB Staff Position FAS 13-2 Accounting for a Change or Projected Change in the Timing of Cash Flows Relating to Income Taxes Generated by a Leveraged Lease Transaction (FSP FAS 13-2), which amends Statement of Financial Accounting Standards (SFAS) No. 13, Accounting for Leases. FSP FAS 13-2 requires an entity to recalculate the allocation of income for a leveraged lease transaction from the inception of the lease if, during the lease term, the projected timing of the income tax cash flows generated by the transaction is revised, even if the total amount of income tax cash flows is not affected. BB&T adopted FSP FAS 13-2 effective January 1, 2007. Upon adoption, BB&T recorded a charge to retained earnings of $306 million as a cumulative effect of a change in accounting principle. This charge to retained earnings only pertains to the timing of income recognition and will be recognized as a component of net income over the remaining lives of the respective leases. In July 2006, the FASB issued FASB Interpretation No. 48 Accounting for Uncertainty in Income Taxes (FIN 48), an interpretation of SFAS No. 109 Accounting for Income Taxes. FIN 48 provides guidance for the financial statement recognition and measurement of a tax position taken or expected to be taken on a tax return. FIN 48 also requires additional disclosures related to an entitys accounting for uncertain tax positions. BB&T adopted FIN 48 effective January 1, 2007. Upon adoption, BB&T recorded a charge to retained earnings of $119 million as a cumulative effect of a change in accounting principle. Additional disclosures required by FIN 48 are included in Note 12 to the consolidated financial statements. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements, (SFAS No. 157), which defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. SFAS No. 157 does not require assets or liabilities to be measured at fair value, but will apply to other accounting pronouncements that require or permit the use of fair value for recognition or disclosure. SFAS No. 157 is effective for fiscal years beginning after November 15, 2007. Management is currently evaluating the effect that SFAS No. 157 may have on BB&Ts consolidated financial statements. BB&T Corporation Page8 Second Quarter 2007 10-Q In September 2006, the FASB reached a consensus on Emerging Issues Task Force (EITF) Issue 06-4, Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements, (EITF Issue 06-4). In March 2007, the FASB reached a consensus on EITF Issue 06-10, Accounting for Collateral Assignment Split-Dollar Life Insurance Arrangements, (EITF Issue 06-10). Both of these standards require a company to recognize an obligation over an employees service period based upon the substantive agreement with an employee such as the promise to maintain a life insurance policy or provide a death benefit. These standards are effective for fiscal years beginning after December 15, 2007. Management is currently evaluating the effect that EITF Issue 06-4 and EITF Issue 06-10 may have on BB&Ts consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial LiabilitiesIncluding an amendment of FASB Statement No. 115, (SFAS No. 159), which permits companies to choose to measure many financial instruments and certain other items at fair value, on an instrument-by-instrument basis. Once a company has elected to record eligible items at fair value, the decision is irrevocable. The objective of SFAS No. 159 is to improve financial reporting by providing companies with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. SFAS No. 159 is effective for fiscal years beginning after November 15, 2007. Management is currently evaluating the effect that SFAS No. 159 may have on BB&Ts consolidated financial statements. BB&T Corporation Page9 Second Quarter 2007 10-Q NOTE 2. Business Combinations and Intangible Assets Acquisitions On January 2, 2007, BB&T completed the acquisition of AFCO Credit Corporation and its Canadian affiliate, CAFO, Inc (collectively, AFCO). In conjunction with this transaction, BB&T recorded $10 million in goodwill and $50 million in amortizing intangibles, which are primarily related to broker relationships. On May 1, 2007, BB&T completed the acquisition of Coastal Financial Corporation (Coastal), a $1.7 billion bank holding company headquartered in Myrtle Beach, South Carolina. In conjunction with this transaction, BB&T issued approximately 8.8 million shares of common stock and 574 thousand stock options valued in the aggregate at $400 million and recorded $248 million in goodwill and $47 million in amortizing intangibles, which are primarily comprised of core deposit intangibles. Goodwill and Other Intangible Assets The changes in the carrying amount of goodwill attributable to each of BB&Ts operating segments for the six months ended June 30, 2007, are as follows: Goodwill Activity by Operating Segment Residential Banking Mortgage Sales Specialized Insurance Financial All Network Banking Finance Lending Services Services Other Total (Dollars in millions) Balance, January 1, 2007 $ 3,785 $ 7 $ 93 $ 52 $ 690 $ 174 $ 26 $ 4,827 Acquisitions 248 - - 10 3 - - 261 Contingent consideration - - - 1 21 6 - 28 Divestiture - (8 ) - - (8 ) Other adjustments 6 - 6 Balance, June 30, 2007 $ 4,039 $ 7 $ 93 $ 63 $ 706 $ 180 $ 26 $ 5,114 The following table presents the gross carrying amounts and accumulated amortization for BB&Ts identifiable intangible assets subject to amortization at the dates presented: Identifiable Intangible Assets As of June 30, 2007 As of December 31, 2006 Gross Net Gross Net Carrying Accumulated Carrying Carrying Accumulated Carrying Amount Amortization Amount Amount Amortization Amount (Dollars in millions) Identifiable intangible assets Core deposit intangibles $ 456 $ (259 ) $ 197 $ 413 $ (235 ) $ 178 Other (1) 529 (222 ) 307 471 (195 ) 276 Totals $ 985 $ (481 ) $ 504 $ 884 $ (430 ) $ 454 (1) Other identifiable intangibles are primarily comprised of customer relationship intangibles. BB&T Corporation Page 10 Second Quarter 2007 10-Q NOTE 3. Securities The amortized cost and approximate fair values of securities available for sale were as follows: June 30, 2007 Amortized Gross Unrealized Fair Cost Gains Losses Value (Dollars in millions) Securities available for sale: U.S. Treasury securities $ 85 $ - $ 1 $ 84 U.S. government-sponsored entity securities 10,512 - 310 10,202 Mortgage-backed securities 8,523 6 215 8,314 States and political subdivisions 792 7 5 794 Equity and other securities 2,890 9 39 2,860 Total securities available for sale $ 22,802 $ 22 $ 570 $ 22,254 December 31, 2006 Amortized Gross Unrealized Fair Cost Gains Losses Value (Dollars in millions) Securities available for sale: U.S. Treasury securities $ 84 $ - $ 1 $ 83 U.S. government-sponsored entity securities 9,324 2 290 9,036 Mortgage-backed securities 8,418 27 148 8,297 States and political subdivisions 563 9 1 571 Equity and other securities 2,723 26 15 2,734 Total securities available for sale $ 21,112 $ 64 $ 455 $ 20,721 On June 30, 2007, BB&T held certain investment securities having continuous unrealized loss positions for more than 12 months. As of June 30, 2007, the unrealized losses on these securities totaled $474 million. Substantially all of these investments were in U.S. government-sponsored entity securities and mortgage-backed securities, which primarily consist of securities issued by the Federal Farm Credit Bureau, the Federal Home Loan Bank System, the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation. These agencies are rated AAA and the unrealized losses are the result of increases in market interest rates rather than changes in the underlying credit quality of the issuers. At June 30, 2007, BB&T had the ability and intent to retain these securities for a period of time sufficient to recover all unrealized losses. Accordingly, BB&T has not recognized any other-than-temporary impairment in connection with these securities during 2007. BB&T Corporation Page 11 Second Quarter 2007 10-Q The following tables reflect the gross unrealized losses and fair values of BB&Ts investments, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position, at the dates presented. June 30, 2007 Less than 12 months 12 months or more Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses (Dollars in millions) Securities: U.S. Treasury securities $ 6 $ - $ 45 $ 1 $ 51 $ 1 U.S. government-sponsored entity securities 2,421 26 7,423 284 9,844 310 Mortgage-backed securities 3,010 43 4,755 172 7,765 215 States and political subdivisions 196 5 20 - 216 5 Equity and other securities 1,577 22 537 17 2,114 39 Total temporarily impaired securities $ 7,210 $ 96 $ 12,780 $ 474 $ 19,990 $ 570 December 31, 2006 Less than 12 months 12 months or more Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses (Dollars in millions) Securities: U.S. Treasury securities $ 9 $ - $ 42 $ 1 $ 51 $ 1 U.S. government-sponsored entity securities 475 3 8,324 287 8,799 290 Mortgage-backed securities 1,153 5 5,241 143 6,394 148 States and political subdivisions 1 - 39 1 40 1 Equity and other securities 651 2 601 13 1,252 15 Total temporarily impaired securities $ 2,289 $ 10 $ 14,247 $ 445 $ 16,536 $ 455 NOTE 4. Merger-Related and Restructuring Activities BB&T has incurred certain merger-related and restructuring expenses, primarily in connection with business combinations. The following table presents the components of merger-related and restructuring charges included in noninterest expenses. This table includes increases to previously recorded accruals and period expenses for items that must be expensed as incurred. Items that are required to be expensed as incurred include certain expenses associated with systems conversions, data processing, training, and other costs. Summary of Merger-Related and Restructuring Charges (Gains) For the Six Months Ended June 30, (Dollars in millions) Severance and personnel-related items $ 6 $ - Occupancy and equipment 1 (3 ) Other merger-related items 4 2 Total $ 11 $ (1 ) BB&T Corporation Page 12 Second Quarter 2007 10-Q In conjunction with the consummation of an acquisition or restructuring activity and completion of other requirements, BB&T typically accrues certain merger-related and restructuring expenses related to estimated severance and other personnel-related costs, costs to terminate lease contracts, costs related to the disposal of duplicate facilities and equipment, costs to terminate data processing contracts and other costs associated with the acquisition. The costs related to the acquired entity are accrued in accordance with the guidance in EITF Issue 95-3,  Recognition of Liabilities in Connection with a Purchase Business Combination,  and generally are recorded as adjustments to the purchase price unless they are required to be expensed as incurred. The costs related to existing BB&T facilities and personnel are recorded in accordance with the guidance in SFAS No. 146,  Accounting for Costs Associated with Exit or Disposal Activities  and SFAS No. 112,  Employers Accounting for Postemployment Benefits,  as appropriate, and reflected as merger-related and restructuring charges in the Consolidated Statements of Income. The following table presents a summary of BB&Ts merger-related and restructuring accrual activity for 2007: Merger-Related and Restructuring Accrual Activity Merger-related Balance and Purchase Balance January 1, Accrued at restructuring price June 30, acquisition charges Utilized adjustments (Dollars in millions) Severance and personnel-related items $ 12 $ 4 $ 6 $ (8 ) $ - $ 14 Occupancy and equipment 4 1 1 (2 ) 1 5 Other merger-related items 2 3 4 (6 ) - 3 Total $ 18 $ 8 $ 11 $ (16 ) $ 1 $ 22 BB&T Corporation Page 13 Second Quarter 2007 10-Q NOTE 5. Long-Term Debt Long-term debt is summarized as follows: June 30, December 31, (Dollars in millions) Parent Company 7.25% Subordinated Notes Due 2007 $ - $ 250 6.50% Subordinated Notes Due 2011 (1,3) 647 647 4.75% Subordinated Notes Due 2012 (1,3) 496 496 5.20% Subordinated Notes Due 2015 (1,3) 997 997 4.90% Subordinated Notes Due 2017 (1,3) 364 362 5.25% Subordinated Notes Due 2019 (1,3) 600 600 Branch Bank Floating Rate Secured Borrowings Due 2007 (5) - 1,500 Fixed Rate Secured Borrowings Due 2010 (6) 4,000 - Floating Rate Senior Notes Due 2007 500 1,250 Floating Rate Senior Notes Due 2008 500 500 Floating Rate Senior Notes Due 2009 500 500 Floating Rate Subordinated Notes Due 2016 (1) 350 350 Floating Rate Subordinated Notes Due 2017 (1) 300 - 4.875% Subordinated Notes Due 2013 (1,3) 249 249 5.625% Subordinated Notes Due 2016 (1,3) 399 399 Federal Home Loan Bank Advances to Branch Bank (4) Varying maturities to 2027 6,686 6,564 Junior Subordinated Debt to Unconsolidated Trusts (2) 5.85% BB&T Capital Trust I Securities Due 2035 (3) 514 514 6.75% BB&T Capital Trust II Securities Due 2036 598 598 6.82% BB&T Capital Trust IV Securities Due 2077 (7) 600 - Other Securities (8) 183 168 Other Long-Term Debt 5 5 Hedging Losses (175 ) (45 ) Total Long-Term Debt $ 18,313 $ 15,904 (1) Subordinated notes that qualify under the risk-based capital guidelines as Tier 2 supplementary capital, subject to certain limitations. (2) Securities that qualify under the risk-based capital guidelines as Tier 1 capital, subject to certain limitations. (3) These fixed rate notes were swapped to floating rates based on LIBOR. At June 30, 2007, the effective rates paid on these borrowings ranged from 5.48% to 6.09%. (4) At June 30, 2007, the weighted average cost of these advances was 5.33% and the weighted average maturity was 9.5 years. (5) This borrowing was secured primarily by automobile loans and had a variable rate based on LIBOR. (6) This borrowing is secured by automobile and mortgage loans. The fixed rate was swapped to a floating rate based on LIBOR. (7) These securities are fixed rate through June 12, 2037 and then switch to a floating rate based on LIBOR. (8) These securities were issued by companies acquired by BB&T. At June 30, 2007, the effective rate paid on these borrowings ranged from 7.09% to 10.07%. These securities have varying maturities through 2035. BB&T Corporation Page 14 Second Quarter 2007 10-Q In June 2007, BB&T Capital Trust IV (BBTCT IV) issued $600 million of Capital Securities. BBTCT IV, a statutory business trust created under the laws of the State of Delaware, was formed by BB&T for the sole purpose of issuing the Capital Securities and investing the proceeds thereof in Junior Subordinated Debentures issued by BB&T. BB&T has made guarantees which, taken collectively, fully, irrevocably, and unconditionally guarantee, on a subordinated basis, all of BBTCT IVs obligations under the Trust and Capital Securities. BBTCT IVs sole asset is the Junior Subordinated Debentures issued by BB&T which have a scheduled maturity on June 12, 2057 and a final repayment date on June 12, 2077. BB&T is required to use all commercially reasonable efforts, subject to certain market disruption events, to sell adequate qualifying capital securities to permit repayment of the debentures in full on the scheduled maturity date. The Junior Subordinated Debentures are subject to early redemption (i) in whole or in part at any time at the option of BB&T pursuant to the optional redemption provisions of such security, or (ii) in whole, but not in part, under certain prescribed limited circumstances. The Capital Securities of BBTCT IV are subject to mandatory redemption in whole or in part, upon repayment of the Junior Subordinated Debentures at maturity or their earlier redemption. NOTE 6. Contractual Obligations, Commitments, Contingent Liabilities, and Off-Balance Sheet Arrangements BB&T utilizes a variety of financial instruments to meet the financing needs of clients and reduce exposure to fluctuations in interest rates. These financial instruments include commitments to extend credit, standby letters of credit and financial guarantees, and derivatives. BB&T also has commitments to fund certain affordable housing investments and contingent liabilities of certain sold loans. Standby letters of credit and financial guarantees written are unconditional commitments issued by BB&T to guarantee the performance of a customer to a third party. These guarantees are primarily issued to support public and private borrowing arrangements, including commercial paper issuance, bond financing and similar transactions. The credit risk involved in the issuance of these guarantees is essentially the same as that involved in extending loans to clients and as such, the instruments are collateralized when necessary. As of June 30, 2007, BB&T had issued a total of $3.6 billion in standby letters of credit. The carrying amount of the liability for such guarantees was $4 million at June 30, 2007. A derivative is a financial instrument that derives its cash flows, and therefore its value, by reference to an underlying instrument, index or referenced interest rate. These instruments include interest-rate swaps, caps, floors, collars, financial forwards and futures contracts, swaptions, when-issued securities, foreign exchange contracts and options written and purchased. BB&T uses derivatives primarily to manage economic risk related to securities, business loans, mortgage servicing rights and mortgage banking operations, Federal funds purchased, other time deposits, long-term debt and institutional certificates of deposit. BB&T also uses derivatives to facilitate transactions on behalf of its clients. BB&T held a variety of derivative financial instruments with notional values of $36.1 billion and $23.1 billion at June 30, 2007 and December 31, 2006, respectively. These instruments were in a net loss position of $175 million and $45 million at June 30, 2007 and December 31, 2006, respectively. BB&T Corporation Page 15 Second Quarter 2007 10-Q BB&T invests in certain affordable housing and historic building rehabilitation projects throughout its market area as a means of supporting local communities and receives tax credits related to these investments. BB&T typically acts as a limited partner in these investments and does not exert control over the operating or financial policies of the partnerships. BB&Ts subsidiary bank typically provides financing during the construction and development of the properties; however, permanent financing is generally obtained from independent third parties upon completion of a project. BB&Ts outstanding commitments to fund affordable housing investments totaled $191 million and $183 million at June 30, 2007 and December 31, 2006, respectively. At June 30, 2007, BB&Ts maximum exposure to loss associated with these investments totaled $387 million. In the ordinary course of business, BB&T indemnifies its officers and directors to the fullest extent permitted by law against liabilities arising from pending litigation. BB&T also issues standard representations and warranties in underwriting agreements, merger and acquisition agreements, loan sales, brokerage activities and other similar arrangements. Counterparties in many of these indemnification arrangements provide similar indemnifications to BB&T. Although these agreements often do not specify limitations, BB&T has not been required to act on the guarantees and does not believe that any payments pursuant to them would materially change the financial condition or results of operations of the Company. Merger and acquisition agreements of businesses other than financial institutions occasionally include additional incentives to the acquired entities to offset the loss of future cash flows previously received through ownership positions. Typically, these incentives are based on the acquired entitys contribution to BB&Ts earnings compared to agreed-upon amounts. When offered, these incentives are typically issued for terms of three to five years. Since certain provisions of these agreements do not specify dollar limitations, it is not possible to quantify the maximum exposure resulting from these agreements. NOTE 7. Benefit Plans BB&T provides various benefit plans to substantially all employees, including employees of acquired entities. Employees of acquired entities generally participate in existing BB&T plans after consummation of the business combinations. The plans of acquired institutions are typically merged into the BB&T plans after consummation of the mergers, and, under these circumstances, credit is usually given to these employees for years of service at the acquired institution for vesting and eligibility purposes. Please refer to BB&Ts Annual Report on Form 10-K for the year ended December 31, 2006 for descriptions and disclosures about the various benefit plans offered by BB&T. BB&T Corporation Page 16 Second Quarter 2007 10-Q The following tables summarize the components of net periodic benefit cost recognized for BB&Ts pension plans for the three and six month periods ended June 30, 2007 and 2006, respectively: Pension Plans Qualified Nonqualified For the For the Three Months Ended Three Months Ended June 30, June 30, (Dollars in millions) Service cost $ 18 $ 15 $ 1 $ 1 Interest cost 17 15 2 1 Estimated return on plan assets (28 ) (21 ) - - Amortization and other 1 1 - 1 Net periodic benefit cost $ 8 $ 10 $ 3 $ 3 Pension Plans Qualified Nonqualified For the For the Six Months Ended Six Months Ended June 30, June 30, (Dollars in millions) Service cost $ 37 $ 30 $ 2 $ 2 Interest cost 34 29 4 3 Estimated return on plan assets (57 ) (43 ) - - Amortization and other 1 4 1 1 Net periodic benefit cost $ 15 $ 20 $ 7 $ 6 BB&T Corporation Page 17 Second Quarter 2007 10-Q NOTE 8. Computation of Earnings per Share BB&Ts basic and diluted earnings per share amounts for the three and six month periods ended June 30, 2007 and 2006, respectively, were calculated as follows: For the Three Months For the Six Months Ended June 30, Ended June 30, (Dollars in millions, except per share data, shares in thousands) Basic Earnings Per Share: Weighted average number of common shares 536,882 538,409 Net income $ $ 429 $ $ 860 Basic earnings per share $ $ .80 $ $ 1.60 Diluted Earnings Per Share: Weighted average number of common shares 536,882 538,409 Add: Effect of dilutive equity awards 4,726 3,888 Weighted average number of diluted common shares 541,608 542,297 Net income $ $ 429 $ $ 860 Diluted earnings per share $ $ .79 $ $ 1.59 For the three months ended June 30, 2007 and 2006 the number of antidilutive awards was 4.3 million and 11.2 million shares, respectively. For the six months ended June 30, 2007 and 2006 the number of antidilutive awards was 4.3 million and 8.4 million shares, respectively. NOTE 9. Comprehensive Income (Loss) The balances in accumulated other comprehensive loss for the periods indicated are shown in the following tables: June 30, 2007 Before-Tax Tax After-Tax Amount Benefit Amount (Dollars in millions) Unrealized net losses on securities available for sale $ (548 ) $ (209 ) $ (339 ) Unrecognized net pension and postretirement costs (181 ) (70 ) (111 ) Other (4 ) (2 ) (2 ) Total $ (733 ) $ (281 ) $ (452 ) BB&T Corporation Page 18 Second Quarter 2007 10-Q December 31, 2006 Before-Tax Tax After-Tax Amount Benefit Amount (Dollars in millions) Unrealized net losses on securities available for sale $ (391 ) $ (142 ) $ (249 ) Unrecognized net pension and postretirement costs (180 ) (70 ) (110 ) Total $ (571 ) $ (212 ) $ (359 ) The following table reflects the components of total comprehensive income for the three and six month periods ended June 30, 2007 and 2006, respectively. For the Three Months Ended For the Six Months Ended June 30, June 30, (Dollars in millions) Comprehensive income: Net income $ 458 $ 429 $ 879 $ 860 Other comprehensive income: Net unrealized (losses) gains on securities (161 ) (85 ) (90 ) (197 ) Net unrealized (losses) gains on cash flow hedges (5 ) (2 ) (4 ) 1 Net change in pension liability - - (1 ) 1 Net foreign currency translation adjustment 2 - 2 - Total comprehensive income $ 294 $ 342 $ 786 $ 665 BB&T Corporation Page 19 Second Quarter 2007 10-Q NOTE 10. Operating Segments BB&Ts operations are divided into seven reportable business segments: the Banking Network, Residential Mortgage Banking, Sales Finance, Specialized Lending, Insurance Services, Financial Services and Treasury. These operating segments have been identified based on BB&Ts organizational structure. The segments require unique technology and marketing strategies and offer different products and services. While BB&T is managed as an integrated organization, individual executive managers are held accountable for the operations of these business segments. BB&T emphasizes revenue growth by focusing on client service, sales effectiveness and relationship management. The segment results contained herein are presented based on internal management accounting policies that were designed to support these strategic objectives. Unlike financial accounting, there is no comprehensive authoritative body of guidance for management accounting equivalent to generally accepted accounting principles. The performance of the segments is not comparable with BB&Ts consolidated results or with similar information presented by any other financial institution. Additionally, because of the interrelationships of the various segments, the information presented is not indicative of how the segments would perform if they operated as independent entities. Please refer to BB&Ts Annual Report on Form 10-K for the year ended December 31, 2006, for a description of internal accounting policies and the basis of segmentation, including a description of the segments presented in the accompanying tables. The following tables disclose selected financial information with respect to BB&Ts reportable business segments for the periods indicated: BB&T Corporation Page 20 Second Quarter 2007 10-Q BB&T Corporation Reportable Segments For the Three Months Ended June 30, 2007 and 2006 Residential Banking Network Mortgage Banking Sales Finance Specialized Lending Insurance Services (Dollars in millions) Net interest income (expense) $ 571 $ 604 $ 253 $ 222 $ 91 $ 72 $ 168 $ 120 $ 4 $ 3 Net funds transfer pricing 281 221 (190 ) (158 ) (62 ) (45 ) (54 ) (28 ) - (1 ) Net interest income (expense) 852 825 63 64 29 27 114 92 4 2 Economic provision for loan and lease losses 37 35 2 2 5 5 44 30 - - Noninterest income 268 245 31 29 1 1 23 18 219 207 Intersegment net referral fees (expense) 66 58 (25 ) (24 ) (4 ) (3 ) - Noninterest expense 366 350 15 13 6 5 50 40 158 152 Allocated corporate expenses 147 132 3 2 3 2 6 5 7 6 Income (loss) before income taxes 636 611 49 52 12 13 37 35 58 51 Provision (benefit) for income taxes 230 221 18 19 4 5 14 13 22 19 Segment net income (loss) $ 406 $ 390 $ 31 $ 33 $ 8 $ 8 $ 23 $ 22 $ 36 $ 32 Identifiable segment assets (period end) $ 57,755 $ 54,676 $ 17,580 $ 15,913 $ 5,711 $ 5,176 $ 5,438 $ 3,425 $ 1,241 $ 1,257 Financial Services Treasury All Other Segments (1) Parent/Reconciling Items Total BB&T Corporation (Dollars in millions) Net interest income (expense) $ 7 $ 3 $ (21 ) $ (43 ) $ 41 $ 41 $ (148 ) $ (105 ) $ 966 $ 917 Net funds transfer pricing 2 4 (56 ) (5 ) (34 ) (28 ) 113 40 - - Net interest income (expense) 9 7 (77 ) (48 ) 7 13 (35 ) (65 ) 966 917 Economic provision for loan and lease losses - (14 ) 88 58 Noninterest income 142 129 29 28 26 20 (10 ) (26 ) 729 651 Intersegment net referral fees (expense) 3 1 - (1 ) 1 2 (41 ) (33 ) - - Noninterest expense 123 115 2 2 22 20 181 163 923 860 Allocated corporate expenses 8 7 1 2 2 3 (177 ) (159 ) - - Income (loss) before income taxes 23 15 (51 ) (25 ) 10 12 (90 ) (114 ) 684 650 Provision (benefit) for income taxes 8 5 (30 ) (19 ) 1 - (41 ) (42 ) 226 221 Segment net income (loss) $ 15 $ 10 $ (21 ) $ (6 ) $ 9 $ 12 $ (49 ) $ (72 ) $ 458 $ 429 Identifiable segment assets (period end) $ 2,578 $ 1,808 $ 24,352 $ 22,817 $ 4,045 $ 3,950 $ 8,877 $ 7,262 $ 127,577 $ 116,284 Includes financial data from subsidiaries below the quantitative and qualitative thresholds requiring disclosure. BB&T Corporation Page 21 Second Quarter 2007 10-Q BB&T Corporation Reportable Segments For the Six Months Ended June 30, 2007 and 2006 Residential Banking Network Mortgage Banking Sales Finance Specialized Lending Insurance Services (Dollars in millions) Net interest income (expense) $ 1,143 $ 1,196 $ 495 $ 428 $ 178 $ 140 $ 331 $ 226 $ 8 $ 5 Net funds transfer pricing 536 429 (373 ) (304 ) (120 ) (86 ) (106 ) (52 ) (1 ) (1 ) Net interest income (expense) 1,679 1,625 122 124 58 54 225 174 7 4 Economic provision for loan and lease losses 73 70 4 4 10 9 87 61 - - Noninterest income 509 468 63 62 1 1 41 34 427 377 Intersegment net referral fees (expense) 120 112 (47 ) (46 ) (7 ) (6 ) - Noninterest expense 723 685 30 26 12 11 99 76 312 306 Allocated corporate expenses 293 264 5 5 5 4 11 10 14 12 Income (loss) before income taxes 1,219 1,186 99 105 25 25 69 61 108 63 Provision (benefit) for income taxes 441 429 36 38 9 9 26 23 41 24 Segment net income (loss) $ 778 $ 757 $ 63 $ 67 $ 16 $ 16 $ 43 $ 38 $ 67 $ 39 Identifiable segment assets (period end) $ 57,755 $ 54,676 $ 17,580 $ 15,913 $ 5,711 $ 5,176 $ 5,438 $ 3,425 $ 1,241 $ 1,257 Financial Services Treasury All Other Segments (1) Parent/Reconciling Items Total BB&T Corporation (Dollars in millions) Net interest income (expense) $ 14 $ 6 $ (76 ) $ (72 ) $ 72 $ 82 $ (254 ) $ (197 ) $ 1,911 $ 1,814 Net funds transfer pricing 4 8 (65 ) (17 ) (67 ) (55 ) 192 78 - - Net interest income (expense) 18 14 (141 ) (89 ) 5 27 (62 ) (119 ) 1,911 1,814 Economic provision for loan and lease losses - - - 1 - - (15 ) (40 ) 159 105 Noninterest income 267 258 41 49 47 48 (15 ) (38 ) 1,381 1,259 Intersegment net referral fees (expense) 6 3 - (1 ) 1 4 (73 ) (66 ) - - Noninterest expense 241 228 4 5 45 39 340 303 1,806 1,679 Allocated corporate expenses 16 15 2 3 5 5 (351 ) (318 ) - - Income (loss) before income taxes 34 32 (106 ) (50 ) 3 35 (124 ) (168 ) 1,327 1,289 Provision (benefit) for income taxes 12 12 (62 ) (39 ) (6 ) 5 (49 ) (72 ) 448 429 Segment net income (loss) $ 22 $ 20 $ (44 ) $ (11 ) $ 9 $ 30 $ (75 ) $ (96 ) $ 879 $ 860 Identifiable segment assets (period end) $ 2,578 $ 1,808 $ 24,352 $ 22,817 $ 4,045 $ 3,950 $ 8,877 $ 7,262 $ 127,577 $ 116,284 Includes financial data from subsidiaries below the quantitative and qualitative thresholds requiring disclosure. BB&T Corporation Page22 Second Quarter 2007 10-Q NOTE 11. Equity-Based Compensation Plans BB&T has options, restricted shares of common stock and restricted share units outstanding from the following equity-based compensation plans: the 2004 Stock Incentive Plan (2004 Plan), the 1995 Omnibus Stock Incentive Plan, the Non-Employee Directors Stock Option Plan, and plans assumed from acquired entities. All plans generally allow for accelerated vesting of awards for holders who retire and have met all retirement eligibility requirements and in connection with certain other events. BB&Ts shareholders have approved all equity-based compensation plans with the exception of plans assumed from acquired companies. As of June 30, 2007, the 2004 Plan is the only plan that has awards available for future grants. Please refer to BB&Ts Annual Report on Form 10-K for the year ended December 31, 2006, for further disclosures related to equity-based awards issued by BB&T. BB&T measures the fair value of each option award on the date of grant using the Black-Scholes option-pricing model with the following assumptions used for grants awarded in the first six months of 2007. Assumptions: Risk-free interest rate 4.7 % Dividend yield 4.0 Volatility factor 14.0 Weighted average expected life 6.9 yrs Fair value of options per share $ 5.35 BB&T measures the fair value of restricted shares based on the price of BB&Ts common stock on the grant date and the fair value of restricted share units based on the price of BB&Ts common stock on the grant date less the present value of expected dividends that are foregone during the vesting period. The following table details the activity during the first six months of 2007 related to stock options awarded by BB&T: For the Six Months Ended June 30, 2007 Wtd. Avg. Exercise Shares Price Outstanding at beginning of period 35,680,477 $ 35.30 Issued in purchase transactions 573,506 23.06 Granted 4,782,605 44.15 Exercised (1,700,592 ) 28.56 Forfeited or expired (339,731 ) 38.67 Outstanding at end of period 38,996,265 $ 36.47 Exercisable at end of period 23,206,077 $ 34.15 BB&T Corporation Page 23 Second Quarter 2007 10-Q The following table details the activity during the first six months of 2007 related to restricted shares and restricted share units awarded by BB&T: For the Six Months Ended June 30, 2007 Wtd. Avg. Grant Date Shares Fair Value Nonvested at beginning of period 2,430,052 $ 32.15 Granted 1,873,874 34.45 Vested (33,699 ) 32.92 Forfeited (101,155 ) 31.66 Nonvested at end of period 4,169,072 $ 33.17 NOTE 12. FIN 48 BB&T adopted FIN 48 on January 1, 2007. Upon adoption, BB&T recorded a charge to retained earnings of $119 million as a cumulative effect of a change in accounting principle. As of January 1, 2007, BB&T had recorded $181 million of unrecognized federal and state tax benefits, which would have reduced the effective tax rate if recognized. In addition, the Company had $209 million in liabilities for tax-related interest and penalties recorded on its Consolidated Balance Sheets. Of this amount, $191 million was utilized during the first six months of 2007. BB&T classifies interest and penalties related to income taxes as a component of the provision for income taxes in the Consolidated Statements of Income. As previously disclosed, BB&T paid $1.2 billion to the Internal Revenue Service (IRS) during the first quarter of 2007, including $284 million in pre-tax interest that had been previously accrued. The tax paid relates to differences in the timing of income recognition and deductions for income tax purposes for which deferred taxes had been previously provided. Also, during the first quarter of 2007, BB&T paid $50 million ($33 million, net of federal benefit), including tax of $40 million and interest and penalties of $10 million in conjunction with an agreement with a state taxing authority. The agreement covered tax years through 2005 and also established the future filing methodology for that state taxing authority. These amounts were previously accrued. BB&T does not anticipate any other significant changes to its total unrecognized tax benefits within the next 12 months. The IRS has completed its federal tax examinations through 2001 and is currently examining 2002-2005. The IRS has proposed no significant adjustments other than those related to leveraged lease transactions. Various years remain subject to examination by state taxing authorities. Back to Index BB&T Corporation Page 24 Second Quarter 2007 10-Q Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This report on Form 10-Q contains forward-looking statements with respect to the financial condition, results of operations and businesses of BB&T. These forward-looking statements involve certain risks and uncertainties and are based on the beliefs and assumptions of the management of BB&T and the information available to management at the time that these disclosures were prepared. Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, among others, the following : competitive pressures among depository and other financial institutions may increase significantly; changes in the interest rate environment may reduce net interest margins and/or the volumes and values of loans made or held as well as the value of other financial assets held; general economic or business conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and/or a reduced demand for credit or other services; legislative or regulatory changes, including changes in accounting standards, may adversely affect the businesses in which BB&T is engaged; local, state or federal taxing authorities may take tax positions that are adverse to BB&T; adverse changes may occur in the securities markets; competitors of BB&T may have greater financial resources and develop products that enable them to compete more successfully than BB&T; costs or difficulties related to the integration of the businesses of BB&T and its merger partners may be greater than expected; expected cost savings associated with completed mergers may not be fully realized or realized within the expected time frames; and deposit attrition, customer loss and/or revenue loss following completed mergers may be greater than expected. Regulatory Considerations BB&T and its subsidiaries and affiliates are subject to numerous examinations by federal and state banking regulators, as well as the Securities and Exchange Commission, the National Association of Securities Dealers, Inc., and various state insurance and securities regulators. BB&T and its subsidiaries have from time to time received requests for information from regulatory authorities in various states, including state insurance commissions and state attorneys general, securities regulators and other regulatory authorities, concerning their business practices. Such requests are considered incidental to the normal conduct of business . Please refer to BB&Ts Annual Report on Form 10-K for the year ended December 31, 2006 for additional disclosures with respect to laws and regulations affecting the Companys businesses. BB&T Corporation Page 25 Second Quarter 2007 10-Q Critical Accounting Policies The accounting and reporting policies of BB&T Corporation and its subsidiaries are in accordance with accounting principles generally accepted in the United States of America and conform to general practices within the banking industry. BB&Ts financial position and results of operations are affected by managements application of accounting policies, including estimates, assumptions and judgments made to arrive at the carrying value of assets and liabilities and amounts reported for revenues and expenses. Different assumptions in the application of these policies could result in material changes in BB&Ts consolidated financial position and/or consolidated results of operations and related disclosures. The more critical accounting and reporting policies include BB&Ts accounting for the allowance for loan and lease losses and reserve for unfunded lending commitments, valuation of mortgage servicing rights, intangible assets and other purchase accounting related adjustments associated with mergers and acquisitions, costs and benefit obligations associated with BB&Ts pension and postretirement benefit plans, and income taxes. Understanding BB&Ts accounting policies is fundamental to understanding BB&Ts consolidated financial position and consolidated results of operations. Accordingly, BB&Ts significant accounting policies and changes in accounting principles are discussed in detail in Note 1 of the Notes to Consolidated Financial Statements in BB&Ts Annual Report on Form 10-K for the year ended December 31, 2006. The following is a summary of BB&Ts critical accounting policies that are highly dependent on estimates, assumptions and judgments. These critical accounting policies are reviewed with BB&Ts Audit Committee on a periodic basis. Allowance for Loan and Lease Losses and Reserve for Unfunded Lending Commitments It is the policy of BB&T to maintain an allowance for loan and lease losses and a reserve for unfunded lending commitments that equals managements best estimate of probable credit losses that are inherent in the portfolio at the balance sheet date. Estimates for loan and lease losses are determined by analyzing historical loan and lease losses, current trends in delinquencies and charge-offs, plans for problem loan and lease administration, the results of regulatory examinations, and changes in the size, composition and risk assessment of the loan and lease portfolio. Also included in managements estimates for loan and lease losses are considerations with respect to the impact of current economic events, the outcomes of which are uncertain. These events may include, but are not limited to, fluctuations in overall interest rates, political conditions, legislation that may directly or indirectly affect the banking industry and economic conditions affecting specific geographical areas and industries in which BB&T conducts business. The methodology used to determine an estimate for the reserve for unfunded lending commitments is inherently similar to the methodology utilized in calculating the allowance for loans and leases adjusted for factors specific to binding commitments, including the probability of funding and exposure at the time of funding. Valuation of Mortgage Servicing Rights BB&T has a significant mortgage loan servicing portfolio and related mortgage servicing rights. Mortgage servicing rights represent the present value of the future net servicing fees from servicing mortgage loans acquired or originated by BB&T. The methodology used to determine the fair value of mortgage servicing rights is subjective and requires the development of a number of assumptions, including anticipated prepayments of loan principal. The value of mortgage servicing rights is significantly affected by mortgage interest rates available in the marketplace, which influence mortgage loan prepayment speeds. In general, during periods of declining interest rates, the value of mortgage servicing assets declines due to increasing prepayments attributable to increased mortgage refinance activity. Conversely, during periods of rising interest rates, the value of servicing assets generally increases due to reduced refinance activity. BB&T has two classes of mortgage servicing rights for which it separately manages the economic risks: residential and commercial. Residential mortgage servicing rights are recorded on the Consolidated Balance Sheets at fair value with changes in fair value recorded as a component of mortgage banking income each period. Commercial mortgage servicing rights are recorded as other assets on the Consolidated Balance Sheets at lower of cost or market and amortized in proportion to, and over the estimated period that, net servicing income is expected to be received based on projections of the amount and timing of estimated future net cash flows. The amount and timing of estimated future net cash flows are updated based on actual results and updated projections. BB&T Corporation Page 26 Second Quarter 2007 10-Q Intangible Assets BB&Ts mergers and acquisitions are accounted for using the purchase method of accounting. Under the purchase method, BB&T is required to record the assets acquired, including identified intangible assets and liabilities assumed at their fair value, which often involves estimates based on third party valuations, such as appraisals, or internal valuations based on discounted cash flow analyses or other valuation techniques, all of which are inherently subjective. The amortization of identified intangible assets is based upon the estimated economic benefits to be received, which is also subjective. These estimates also include the establishment of various accruals and allowances based on planned facility dispositions and employee severance considerations, among other acquisition-related items. In addition, purchase acquisitions typically result in goodwill, which is subject to ongoing periodic impairment tests based on the fair value of net assets acquired compared to the carrying value of goodwill. The major assumptions used in the impairment testing process include the estimated future cash flows of each business unit and discount rates. Discount rates are unique to each business unit and are based upon the cost of capital specific to the industry in which the business unit operates. Pension and Postretirement Benefit Obligations BB&T offers various pension plans and postretirement benefit plans to employees. The calculation of the obligations and related expenses under these plans requires the use of actuarial valuation methods and assumptions. Actuarial valuations and assumptions used in the determination of future values of plan assets and liabilities are subject to management judgment and may differ significantly if different assumptions are used. Income Taxes The calculation of BB&Ts income tax provision is complex and requires the use of estimates and judgments. As part of the Companys analysis and implementation of business strategies, consideration is given to the tax laws and regulations that apply to the specific facts and circumstances for any tax position under evaluation. For tax positions that are uncertain in nature, management determines whether the tax position is more likely than not to be sustained upon examination. For tax positions that meet this threshold, management must estimate the amount of the tax benefit to recognize in the financial statements. Management closely monitors tax developments in order to evaluate the effect they may have on the Companys overall tax position and the estimates and judgments utilized in determining the income tax provision and records adjustments as necessary. Back to Index BB&T Corporation Page 27 Second Quarter 2007 10-Q EXECUTIVE SUMMARY BB&Ts total assets at June 30, 2007 were $127.6 billion, an increase of $6.2 billion, or 5.1%, from December 31, 2006. The asset category that experienced the largest increase was loans and leases, including loans held for sale, which grew $5.0 billion, or 5.9%, during the first six months of 2007. Total deposits at June 30, 2007, were $84.1 billion, an increase of $3.1 billion, or 3.8%, from December 31, 2006. Long-term debt increased $2.4 billion, or 15.1%, and shorter-term borrowings increased $1.3 billion, or 16.4%, during the first six months of 2007. Total shareholders equity increased $380 million compared to December 31, 2006. Consolidated net income for the second quarter of 2007 totaled $458 million, an increase of 6.8% compared to $429 million earned during the second quarter of 2006. On a diluted per share basis, earnings for the three months ended June 30, 2007 were $.83, compared to $.79 for the same period in 2006, an increase of 5.1% . BB&Ts results of operations for the second quarter of 2007 produced an annualized return on average assets of 1.47% and an annualized return on average shareholders equity of 15.18% compared to prior year ratios of 1.53% and 15.34%, respectively. Consolidated net income for the first six months of 2007 totaled $879 million, an increase of 2.2% compared to $860 million earned during the first six months of 2006. On a diluted per share basis, earnings for the six months ended June 30, 2007 were $1.60, compared to $1.59 for the same period in 2006, an increase of .6%. BB&Ts results of operations for the first six months of 2007 produced an annualized return on average assets of 1.44% and an annualized return on average shareholders equity of 15.00% compared to prior year ratios of 1.57% and 15.53%, respectively. Results during the second quarter of 2007 reflect continued solid loan and deposit growth, record noninterest income, and healthy asset quality. BB&Ts net interest margin declined six basis points during the second quarter of 2007 compared to the first quarter primarily due to the replacement of lower-rate private long-term funding with higher-rate hybrid capital and yield pressures on the Corporations insurance premium finance businesses. BB&T produced positive operating leverage for the third consecutive quarter through a combination of higher revenues and improved expense control. On January 2, 2007, BB&T completed its acquisition of insurance premium finance company AFCO Credit Corporation and its Canadian affiliate, CAFO, Inc (collectively, AFCO). The acquisition has significantly strengthened BB&Ts insurance premium finance franchise in the United States, as well as provided entry into Canada. BB&T Corporation Page 28 Second Quarter 2007 10-Q On May 1, 2007, BB&T completed its merger with Coastal Financial Corporation (Coastal), a bank holding company headquartered in Myrtle Beach, South Carolina. Coastal had $1.7 billion in assets and operated 17 branches in the Myrtle Beach area of South Carolina and seven branches in the Wilmington area of North Carolina. Shareholders of Coastal received .385 of a share of BB&T common stock in exchange for each share of Coastal common stock. Please refer to BB&Ts Annual Report on Form 10-K for the year ended December 31, 2006, for additional information with respect to BB&Ts recent accomplishments and significant challenges. The factors causing the fluctuations in the major balance sheet and income statement categories for the second quarter and first six months of 2007 are further discussed in the following sections. Back to Index ANALYSIS OF FINANCIAL CONDITION Securities Securities available for sale totaled $22.3 billion at June 30, 2007, an increase of $1.5 billion, or 7.4%, compared with December 31, 2006. Securities available for sale had net unrealized losses, net of deferred income taxes, of $339 million and $249 million at June 30, 2007 and December 31, 2006, respectively. Trading securities totaled $1.1 billion, down $1.1 billion, or 50.3%, compared to the balance at December 31, 2006. The decline in the trading portfolio was largely the result of a $1.1 billion purchase of municipal securities executed late in 2006, which matured early in 2007. BB&Ts trading portfolio may fluctuate significantly from period to period based on market conditions, which affect the timing of purchases and sales of securities classified as trading. Average total securities for the first six months of 2007 totaled $22.5 billion, an increase of $1.5 billion, or 7.1%, compared to the average balance during the first six months of 2006. Average total securities for the second quarter of 2007 amounted to $23.1 billion, an increase of $2.0 billion, or 9.7%, compared to the average balance during the second quarter of 2006. The increase in securities was the result of a combination of factors, including an increase in funds allocated to the securities portfolio as a result of the acquisitions of Main Street Banks, Inc. (Main Street), First Citizens Bancorp (First Citizens) and Coastal. The annualized fully taxable equivalent (FTE) yield on the average securities portfolio for the second quarter of 2007 was 4.94%, which represents an increase of 61 basis points compared to the annualized yield earned during the second quarter of 2006. For the first six months, the annualized FTE yield was 5.00%, which represents a 64 basis point increase compared to the annualized interest earned during the same period of 2006. The fluctuations in the annualized FTE yield on the average securities portfolio were primarily the result of changes in the overall composition of the securities portfolio with a higher percentage of higher-yielding mortgage-backed securities and other higher-yielding securities, which primarily consist of privately-issued mortgage-backed securities. BB&T Corporation Page 29 Second Quarter 2007 10-Q On June 30, 2007, BB&T held certain investment securities having continuous unrealized loss positions for more than 12 months. As of June 30, 2007, the unrealized losses on these securities totaled $474 million. Substantially all of these investments were in U.S. government-sponsored entity securities and mortgage-backed securities, which primarily consist of securities issued by the Federal Farm Credit Bureau, the Federal Home Loan Bank System, the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation. These agencies are rated AAA and the unrealized losses are the result of increases in market interest rates rather than changes in the underlying credit quality of the issuers. At June 30, 2007, BB&T had the ability and intent to retain these securities for a period of time sufficient to recover all unrealized losses. Accordingly, BB&T has not recognized any other-than-temporary impairment in connection with these securities. Loans and Leases BB&T emphasizes commercial lending to small and medium-sized businesses, consumer lending, mortgage lending and specialized lending with an overall goal of maximizing the profitability of the loan portfolio, maintaining strong asset quality and achieving an equal mix of consumer and commercial loans. For the second quarter of 2007, average total loans were $86.9 billion, an increase of $9.0 billion, or 11.5%, compared to the same period in 2006. For the first six months of 2007, average total loans were $85.9 billion, an increase of $9.2 billion, or 12.0%, compared to the same period in 2006. The following tables present the composition of average loans and leases for the second quarter and the six months ended June 30, 2007 and 2006, respectively: BB&T Corporation Page 30 Second Quarter 2007 10-Q Table 1 Composition of Average Loans and Leases For the Three Months Ended June 30, 2007 June 30, 2006 Balance % of total Balance % of total (Dollars in millions) Commercial loans and leases $ 41,935 48.2 % $ 38,175 48.9 % Direct retail loans 15,438 17.8 14,718 18.9 Sales finance loans 5,823 6.7 5,242 6.7 Revolving credit loans 1,417 1.6 1,308 1.7 Consumer loans 22,678 26.1 21,268 27.3 Mortgage loans 17,231 19.8 15,351 19.7 Specialized lending loans 5,095 5.9 3,184 4.1 Total average loans and leases $ 86,939 100.0 % $ 77,978 100.0 % For the Six Months Ended June 30, 2007 June 30, 2006 Balance % of total Balance % of total (Dollars in millions) Commercial loans and leases $ 41,531 48.4 % $ 37,538 49.0 % Direct retail loans 15,355 17.9 14,609 19.0 Sales finance loans 5,779 6.7 5,229 6.8 Revolving credit loans 1,402 1.6 1,313 1.7 Consumer loans 22,536 26.2 21,151 27.5 Mortgage loans 16,858 19.6 15,010 19.6 Specialized lending loans 4,997 5.8 3,018 3.9 Total average loans and leases $ 85,922 100.0 % $ 76,717 100.0 % The slight fluctuation in the mix of the loan portfolio during the second quarter and the first six months of 2007 compared to the same period of 2006 was primarily due to increased growth in the specialized lending portfolio, which grew at a faster pace than the consumer portfolio. The slower growth in the consumer portfolio was the result of decreased demand for home equity loans. The growth in loans generated by the specialized lending group was aided by the acquisition of AFCO, which added approximately $1.2 billion in loans, and strong internal loan growth. In addition, growth in the commercial portfolio has slowed somewhat, primarily due to a slowdown in commercial real estate lending, which has been offset by stronger growth in the commercial and industrial loans. BB&T Corporation Page 31 Second Quarter 2007 10-Q The annualized FTE yields on commercial, consumer, mortgage and specialized lending subsidiary loans for the first six months of 2007 were 7.90%, 7.52%, 5.93%, and 13.49%, respectively, resulting in an annualized yield on the total loan portfolio of 7.74%. This reflects an increase of 41 basis points in the annualized yield on the total loan portfolio during the first six months of 2007 compared to the same period in 2006. The annualized FTE yield for the total loan portfolio for the second quarter of 2007 was 7.75% compared to 7.47% in the second quarter of 2006. These increases in the FTE yield on the loan portfolio were primarily the result of the repricing of maturing loans with lower yields that were replaced with higher-yielding loans and leases. The prime rate, which is the basis for pricing many commercial and consumer loans, averaged 8.25% for the three and six months ended June 30, 2007, compared to 7.90% and 7.66% for the three and six months ended June 30, 2006, respectively. The prime rate was last increased on June 28, 2006 to 8.25%, after the Federal Reserve increased the federal funds target rate to 5.25% . The rise in short-term interest rates, however, was not matched by a similar rise in long-term interest rates. Therefore, mortgage rates, which are influenced by long-term interest rates in the marketplace, increased at a slower pace than other categories of loans compared to last year. In addition, the FTE yield on the total loan portfolio was positively affected by a change in the mix of loans, with a higher percentage of higher-yielding loans originated in the specialized lending group in 2007 compared to 2006. Other Interest-Earning Assets Federal funds sold and securities purchased under resale agreements or similar arrangements totaled $389 million at June 30, 2007, an increase of $136 million, or 53.8%, compared to December 31, 2006. Interest-bearing deposits with banks increased $170 million, or 39.1%, compared to year-end 2006. These categories of earning assets are subject to large daily fluctuations based on the availability of these types of funds. The average yield on other interest earning assets was 5.12% for the first six months of 2007, compared to 4.02% for the same period in 2006. The average yield on other interest-earning assets was 5.26% for the second quarter of 2007, compared to 4.23% for the same period in 2006. The higher yield was primarily the result of the increase in the federal funds target rate. Goodwill and Other Assets BB&Ts other noninterest-earning assets, excluding premises and equipment and noninterest-bearing cash and due from banks, increased $741 million from December 31, 2006 to June 30, 2007. The growth in this category included an increase in goodwill of $287 million, which resulted primarily from the acquisition of Coastal and certain contingent payments related to prior acquisitions. In addition, residential mortgage servicing rights increased $93 million compared to the balance at December 31, 2006. The increase in residential mortgage servicing rights primarily resulted from changes in the value due to an increase in mortgage rates available in the marketplace at June 30, 2007, compared to December 31, 2006 and growth in the portfolio of loans serviced for others. Deposits Client deposits generated through the BB&T banking network are the largest source of funds used to support asset growth. Deposits totaled $84.1 billion at June 30, 2007, an increase of $3.1 billion, or 3.8%, from December 31, 2006. BB&T Corporation Page 32 Second Quarter 2007 10-Q Average deposits for the first six months of 2007 increased $7.3 billion, or 9.8%, to $82.2 billion compared to the first six months of 2006. The categories of deposits with the highest average rates of growth for the first half of 2007 compared to the same period of 2006 were client certificates of deposit, which increased $4.7 billion, or 22.8%; interest checking, which increased $277 million, or 13.4%; and other client deposits, which includes money rate savings accounts, investor deposit accounts, savings accounts, individual retirement accounts and other time deposits, which increased $2.9 billion, or 9.4% . In addition, noninterest-bearing deposits increased $125 million, or 1.0%, while other interest-bearing deposits, which consist of negotiable certificates of deposit and Eurodollar deposits, decreased $691 million, or 8.3%, for the first six months of 2007 compared to the same period in 2006. Average deposits for the second quarter of 2007 increased $6.3 billion, or 8.4%, compared to the same period in 2006. The categories of deposits with the highest growth for the second quarter of 2007 compared to the second quarter of 2006 were client certificates of deposit, which increased $4.3 billion, or 19.8%; interest checking, which increased $253 million, or 11.3%; and other client deposits, which increased $3.1 billion, or 9.9% . In addition, noninterest-bearing deposits increased $154 million, or 1.2%, while other interest-bearing deposits decreased $1.4 billion, or 18.3%, for the second quarter of 2007 compared to the same period in 2006. The increases in client certificates of deposit were primarily due to a decision by management during 2006 to more aggressively pursue these types of funding sources to provide for strong loan growth and to fuel organic growth initiatives. The following table presents the composition of average deposits for the second quarter and the six months ended June 30, 2007 and 2006: BB&T Corporation Page 33 Second Quarter 2007 10-Q Table 2 Composition of Average Deposits For the Three Months Ended June 30, 2007 June 30, 2006 Balance % of total Balance % of total (Dollars in millions) Noninterest-bearing deposits $ 13,367 16.3 % $ 13,213 17.5 % Interest checking 2,487 3.0 2,234 3.0 Other client deposits 33,860 41.4 30,809 40.7 Client certificates of deposit 25,919 31.6 21,627 28.6 Total client deposits 75,633 92.3 67,883 89.8 Other interest-bearing deposits 6,326 7.7 7,743 10.2 Total average deposits $ 81,959 100.0 % $ 75,626 100.0 % For the Six Months Ended June 30, 2007 June 30, 2006 Balance % of total Balance % of total (Dollars in millions) Noninterest-bearing deposits $ 13,158 16.0 % $ 13,033 17.4 % Interest checking 2,348 2.9 2,071 2.8 Other client deposits 33,628 40.9 30,748 41.0 Client certificates of deposit 25,498 31.0 20,766 27.7 Total client deposits 74,632 90.8 66,618 88.9 Other interest-bearing deposits 7,607 9.2 8,298 11.1 Total average deposits $ 82,239 100.0 % $ 74,916 100.0 % The change in deposit mix is primarily due to a shift from lower yielding products, such as noninterest-bearing accounts, to higher yielding certificates of deposit as clients continue to migrate towards these products due to the higher rate environment. This also reflects managements decision last year to more aggressively pursue retail deposits through BB&Ts branch delivery network, which reduces the Corporations reliance on other interest-bearing deposits. For the first six months of 2007, the annualized average rate paid on total interest-bearing deposits was 3.75%, an increase of 70 basis points compared to the first six months of 2006. For the second quarter of 2007, the annualized average rate paid on total interest-bearing deposits was 3.73% compared to 3.20% in the same period last year. The increase in the average rate paid on interest-bearing deposits resulted primarily from the higher interest rate environment that existed during the first six months of 2007 compared to 2006, competition in the pricing of deposit products and a shift in the deposit mix to higher yield products. BB&T Corporation Page 34 Second Quarter 2007 10-Q Borrowings While client deposits remain the primary source for funding loan originations and other balance sheet growth, management uses shorter-term borrowings as a supplementary funding source for loan growth. Shorter-term borrowings utilized by BB&T include federal funds purchased, securities sold under repurchase agreements, master notes, U.S. Treasury tax and loan deposit notes, and short-term bank notes. At June 30, 2007, shorter-term borrowings totaled $9.4 billion, an increase of $1.3 billion, or 16.4%, compared to December 31, 2006. The increase in these funds compared to December 31, 2006 was primarily due to a $1.1 billion increase in short-term bank notes, which were generated by a new funding program in BB&Ts Capital Markets Group. This new program provides attractive rates and an alternative source of funding. The average annualized rate paid on shorter-term borrowed funds was 4.58% for the first six months of 2007, an increase of 44 basis points from the average rate of 4.14% paid during the comparable period of 2006. For the second quarter of 2007, the average rate paid on shorter-term borrowings was 4.55% compared to 4.30% during the second quarter of 2006. The higher rates paid on shorter-term borrowed funds were primarily the result of the increases in the Federal funds rate over the same time periods. BB&T also utilizes long-term debt for a variety of funding needs, including the repurchase of common stock and to supplement levels of regulatory capital. Long-term debt consists of FHLB advances to BB&Ts banking subsidiary, corporate subordinated notes, senior and subordinated notes issued by Branch Bank, junior subordinated debentures issued by BB&T and certain private borrowings by Branch Bank. Long-term debt totaled $18.3 billion at June 30, 2007, an increase of $2.4 billion, or 15.1%, from the balance at December 31, 2006. The increase primarily resulted from a $4.0 billion fixed-rate private financing by BB&Ts banking subsidiary that matures in 2010, which was partially offset by the repayment of $1.5 billion in private financing that was scheduled to mature in the third quarter of 2007. The fixed interest rate on the new $4.0 billion borrowing was swapped to a floating rate during the first quarter of 2007. In addition, BB&T and Branch Bank issued new long-term debt during the second quarter of 2007 that provide additional regulatory capital. In June 2007, BB&T issued $600 million of capital securities, through a statutory business trust created under the laws of the State of Delaware, which was formed by BB&T for the sole purpose of issuing the capital securities and investing the proceeds thereof in junior subordinated debentures issued by BB&T. BB&T has made guarantees which, taken collectively, fully, irrevocably, and unconditionally guarantee, on a subordinated basis, all of obligations under the trust and capital securities. The capital securities qualify for Tier 1 regulatory capital treatment and have a scheduled maturity on June 12, 2057 and a final repayment date of June 12, 2077. BB&T is required to use all commercially reasonable efforts, subject to certain market disruption events, to sell adequate qualifying capital securities to permit repayment of the securities in full on the scheduled maturity date. In May 2007, Branch Bank issued $300 million of floating-rate subordinated notes due in 2017 that qualify for Tier II capital treatment. The proceeds from these issuances, along with other funding sources, were used to repay other long-term debt issuances of $2.5 billion during the second quarter of 2007. BB&T Corporation Page 35 Second Quarter 2007 10-Q The average annualized rate paid on long-term debt for the second quarter of 2007 was 5.51%, an increase of 47 basis points compared to the second quarter of 2006. For the first six months of 2007, the average rate paid on long-term debt was 5.42% compared to 4.91% during the same period in 2006. The increase in the cost of long-term funds resulted from replacing lower-rate private long-term funding, which was repaid in the second quarter of 2007, with a higher-rate hybrid capital issue, as well as increases in short-term rates in the current year compared to the prior year. The rise in short-term rates resulted in increases in the effective rates paid on the portion of BB&Ts long-term debt that was issued as a floating-rate instrument or swapped to a floating rate. Asset Quality BB&Ts credit quality remains healthy. Nonperforming assets, which are composed of foreclosed real estate, repossessions, nonaccrual loans and restructured loans, totaled $423 million at June 30, 2007, compared to $349 million at December 31, 2006. As a percentage of loans and leases plus foreclosed property, nonperforming assets were .48% at June 30, 2007 and .42% at December 31, 2006. Loans 90 days or more past due and still accruing interest totaled $108 million at June 30, 2007, compared to $102 million at year-end 2006. The increase includes approximately $12 million in nonperforming assets from Coastal. BB&Ts net charge-offs totaled $76 million for the second quarter and amounted to .35% of average loans and leases, on an annualized basis, compared to $45 million, or .23%, of average loans and leases, on an annualized basis, in the corresponding period in 2006. For the six months ended June 30, 2007 and 2006, net charge-offs totaled $137 million and $93 million, respectively, and represented .32% and .24%, respectively, of average loans and leases on an annualized basis. The 2007 second quarter and year-to-date net charge-offs include a $9 million loss resulting from an external fraud. BB&Ts total exposure to this situation is approximately $21 million, which includes the amount already charged-off. The allowance for credit losses, which totaled $926 million and $888 million at June 30, 2007 and December 31, 2006, respectively, consists of the allowance for loan and lease losses, which is presented on the Consolidated Balance Sheets, and the reserve for unfunded lending commitments, which is included in other liabilities on the Consolidated Balance Sheets. The allowance for loan and lease losses totaled $920 million at June 30, 2007, compared to $888 million at December 31, 2006. This amounted to 1.04% of loans and leases outstanding at June 30, 2007, compared to 1.06% at year-end 2006. Asset quality statistics for the last five calendar quarters are presented in the accompanying tables. BB&T Corporation Page 36 Second Quarter 2007 10-Q Table 3 - 1 Asset Quality Analysis For the Three Months Ended 6/30/07 3/31/07 12/31/06 9/30/06 6/30/06 (Dollars in millions) Allowance For Credit Losses Beginning balance $ $ 888 $ 884 $ 871 $ 833 Allowance for acquired (sold) loans, net 13 3 (1 ) 6 25 Provision for credit losses 88 71 73 62 58 Charge-offs Commercial loans and leases ) (10 ) (15 ) (10 ) (7 ) Direct retail loans ) (12 ) (13 ) (12 ) (12 ) Sales finance loans (6 ) (6 ) (5 ) (5 ) (5 ) Revolving credit loans ) (12 ) (12 ) (11 ) (11 ) Mortgage loans (2 ) (1 ) (2 ) (1 ) (1 ) Specialized lending ) (41 ) (36 ) (31 ) (26 ) Total charge-offs ) (82 ) (83 ) (70 ) (62 ) Recoveries Commercial loans and leases 4 8 3 4 5 Direct retail loans 3 4 3 3 3 Sales finance loans 2 2 2 2 2 Revolving credit loans 3 3 3 3 3 Mortgage loans - 1 Specialized lending 5 4 4 3 3 Total recoveries 17 21 15 15 17 Net charge-offs ) (61 ) (68 ) (55 ) (45 ) Ending balance $ $ 901 $ 888 $ 884 $ 871 Nonperforming Assets Nonaccrual loans and leases Commercial loans and leases $ $ 148 $ 129 $ 124 $ 126 Direct retail loans 43 43 39 38 39 Sales finance loans 4 1 2 2 3 Revolving credit loans - Mortgage loans 63 51 53 50 47 Specialized lending 36 33 37 31 24 Total nonaccrual loans and leases 276 260 245 239 Foreclosed real estate 61 56 54 55 56 Other foreclosed property 37 35 35 30 24 Restructured loans 1 - - 1 - Total nonperforming assets $ $ 367 $ 349 $ 331 $ 319 Loans 90 days or more past due and still accruing Commercial loans and leases $ 18 $ 18 $ 14 $ 8 $ 19 Direct retail loans 17 13 20 17 17 Sales finance loans 12 16 17 13 12 Revolving credit loans 6 7 6 6 5 Mortgage loans 48 39 37 36 32 Specialized lending 7 10 8 7 6 Total loans 90 days or more past due and still accruing $ $ 103 $ 102 $ 87 $ 91 BB&T Corporation Page 37 Second Quarter 2007 10-Q Table 3 - 2 Asset Quality Ratios For the Three Months Ended 6/30/07 3/31/07 12/31/06 9/30/06 6/30/06 Loans 90 days or more past due and still accruing as a percentage of total loans and leases % .12 % .12 % .11 % .11 % Nonaccrual and restructured loans and leases as a percentage of total loans and leases .32 .31 .30 .30 Total nonperforming assets as a percentage of: Total assets .30 .29 .28 .27 Loans and leases plus foreclosed property .43 .42 .40 .40 Net charge-offs as a percentage of average loans and leases .29 .33 .27 .23 Allowance for loan and lease losses as a percentage of loans and leases 1.05 1.06 1.08 1.08 Allowance for loan and lease losses as a percentage of loans and leases held for investment 1.06 1.07 1.09 1.09 Ratio of allowance for loan and lease losses to: Net charge-offs x 3.58 x 3.29 x 4.07 x 4.78 x Nonaccrual and restructured loans and leases 3.24 3.41 3.59 3.63 Note: All items referring to loans and leases include loans held for sale and are net of unearned income. Applicable ratios are annualized. Back to Index ANALYSIS OF RESULTS OF OPERATIONS Consolidated net income for the second quarter of 2007 totaled $458 million, an increase of $29 million, or 6.8%, compared to $429 million earned during the second quarter of 2006. On a diluted per share basis, earnings for the three months ended June 30, 2007 were $.83, an increase of 5.1% compared to $.79 for the same period in 2006. BB&Ts results of operations for the second quarter of 2007 produced an annualized return on average assets of 1.47% and an annualized return on average shareholders equity of 15.18%, compared to prior year ratios of 1.53% and 15.34%, respectively. Consolidated net income for the first six months of 2007 totaled $879 million, an increase of 2.2% compared to $860 million earned during the same period of 2006. On a diluted per share basis, earnings for the first six months of 2007 and 2006 were $1.60 and $1.59, respectively, which represents an increase of .6%. BB&Ts results of operations for the first six months of 2007 produced an annualized return on average assets of 1.44% and an annualized return on average shareholders equity of 15.00% compared to prior year ratios of 1.57% and 15.53%, respectively. The following table sets forth selected financial ratios for the last five calendar quarters. BB&Ts fourth quarter 2006 results were negatively affected by an additional tax provision of $139 million, and securities losses of $47 million, after-tax, resulting from a securities portfolio restructuring. Please refer to the section titled Fourth Quarter Results in BB&Ts Annual Report on Form 10-K for the year ended December 31, 2006, for a more detailed discussion of these items. BB&T Corporation Page 38 Second Quarter 2007 10-Q Table 4 Annualized Profitability Measures 2006 Second First Fourth Third Second Quarter Quarter Quarter Quarter Quarter Return on average assets % 1.41 % .84 % 1.42 % 1.53 % Return on average shareholders' equity 14.81 8.33 14.39 15.34 Net interest margin (taxable equivalent) 3.61 3.70 3.68 3.76 Net Interest Income and Net Interest Margin Net interest income on an FTE basis was $985 million for the second quarter of 2007 compared to $939 million for the same period in 2006, an increase of $46 million, or 4.9% . For the quarter ended June 30, 2007, average earning assets increased $11.0 billion, or 11.0%, compared to the same period of 2006, while average interest-bearing liabilities increased $12.3 billion, or 14.7%, and the net interest margin decreased from 3.76% in the second quarter of 2006 to 3.55% in the current quarter. For the first six months of 2007, net interest income on an FTE basis was $1.9 billion, an increase of 4.8% compared to the same period in 2006. Average earning assets for the first six months of 2007 were $109.3 billion, an increase of 10.9% compared to the prior year average of $98.6 billion, while average interest-bearing liabilities increased $12.2 billion, or 14.8%, compared to the first six months of 2006. The net interest margin for the first six months of 2007 was 3.58%, a decrease of 21 basis points compared to 3.79% during the first half of 2006. The decline in the net interest margin during 2007 compared to 2006 was negatively affected by additional funding costs associated with a payment to the IRS that was made in January 2007 as described in the Provision for Income Taxes section below. In addition, the net interest margin has been reduced in recent periods due to the shape of the yield curve, which has resulted in an increase in funding costs that has outpaced the rise in yields on earning assets. The following tables set forth the major components of net interest income and the related annualized yields and rates for the second quarter and the first six months of 2007 compared to the same periods in 2006, as well as the variances between the periods caused by changes in interest rates versus changes in volumes. BB&T Corporation Page 39 Second Quarter 2007 10-Q Table 5-1 FTE Net Interest Income and Rate / Volume Analysis For the Three Months Ended June 30, 2007 and 2006 Average Balances Annualized Yield / Rate Income/Expense Increase Change due to 2006 2006 2006 (Decrease) Rate Volume (Dollars in millions) Assets Securities, at amortized cost (1): U.S. Treasury securities $ 84 $ 126 % 3.19 % $ 1 $ 1 $ - $ - $ - U.S. government-sponsored entity securities (6) 11,928 3.96 118 3 18 ) Mortgage-backed securities 6,579 4.83 80 23 3 20 States and political subdivisions 616 6.84 11 11 - - - Other securities 966 5.25 36 12 24 2 22 Trading securities 866 2.94 13 6 7 4 3 Total securities (5) 21,081 4.33 228 57 27 30 Other earning assets (2) 969 4.23 13 10 3 3 - Loans and leases, net of unearned income (1)(3)(4)(5) 77,978 7.47 1,452 56 Total earning assets 100,028 6.77 1,690 86 Non-earning assets 12,355 Total assets $ $ 112,383 Liabilities and Shareholders' Equity Interest-bearing deposits: Interest-checking $ $ 2,234 1.78 $ 14 $ 9 $ 5 $ 4 $ 1 Other client deposits 30,809 2.29 176 65 46 19 Client certificates of deposit 21,627 3.99 215 85 38 47 Other interest-bearing deposits 7,743 5.00 84 96 ) 7 ) Total interest-bearing deposits 62,413 3.20 496 95 48 Federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 7,507 4.30 81 21 5 16 Long-term debt 13,826 5.04 174 80 17 63 Total interest-bearing liabilities 83,746 3.60 751 Noninterest-bearing deposits 13,213 Other liabilities 4,203 Shareholders' equity 11,221 Total liabilities and shareholders' equity $ $ 112,383 Average interest rate spread 3.17 Net interest margin % 3.76 % $ $ 939 $ 46 $ ) $ 77 Taxable equivalent adjustment $ 19 $ 22 (1) Yields related to securities, loans and leases exempt from income taxes are stated on a taxable equivalent basis assuming tax rates in effect for the periods presented. (2) Includes Federal funds sold, securities purchased under resale agreements or similar arrangements, interest-bearing deposits with banks, and other earning assets. (3) Loan fees, which are not material for any of the periods shown, have been included for rate calculation purposes. (4) Nonaccrual loans have been included in the average balances. Only the interest collected on such loans has been included as income. (5) Includes assets which were held for sale or available for sale at amortized cost and trading securities at estimated fair value. (6) Includes stock issued by the FHLB of Atlanta. BB&T Corporation Page 40 Second Quarter 2007 10-Q Table 5-2 FTE Net Interest Income and Rate / Volume Analysis For the Six Months Ended June 30, 2007 and 2006 Average Balances Annualized Yield / Rate Income / Expense Increase Change due to 2006 2006 2006 (Decrease) Rate Volume (Dollars in millions) Assets Securities, at amortized cost (1): U.S. Treasury securities $ 85 $ 125 % 3.15 % $ 2 $ 2 $ - $ 1 $ (1 ) U.S. government-sponsored entity securities (6) 11,934 3.96 236 (9 ) 30 ) Mortgage-backed securities 6,584 4.82 159 49 8 41 States and political subdivisions 627 6.83 20 22 (2 ) - (2 ) Other securities 940 5.62 78 26 52 5 47 Trading securities 808 3.29 27 13 14 9 5 Total securities (5) 21,018 4.36 458 53 51 Other earning assets (2) 874 4.02 23 17 6 5 1 Loans and leases, net of unearned income (1)(3)(4)(5) 76,717 7.33 2,793 Total earning assets 98,609 6.67 3,268 Non-earning assets 12,158 Total assets $ $ 110,767 Liabilities and Shareholders' Equity Interest-bearing deposits: Interest-checking $ $ 2,071 1.59 $ 27 $ 16 11 9 2 Other client deposits 30,748 2.16 329 33 Client certificates of deposit 20,766 3.83 395 90 99 Other interest-bearing deposits 8,298 4.75 195 7 24 ) Total interest-bearing deposits 61,883 3.05 935 Federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 7,098 4.14 146 43 17 26 Long-term debt 13,471 4.91 329 37 Total interest-bearing liabilities 82,452 3.45 1,410 Noninterest-bearing deposits 13,033 Other liabilities 4,104 Shareholders' equity 11,178 Total liabilities and shareholders' equity $ $ 110,767 Average interest rate spread 3.22 Net interest margin % 3.79 % $ $ 1,858 $ 90 $ ) $ Taxable equivalent adjustment $ 37 $ 44 (1) Yields related to securities, loans and leases exempt from income taxes are stated on a taxable equivalent basis assuming tax rates in effect for the periods presented. (2) Includes Federal funds sold, securities purchased under resale agreements or similar arrangements, interest-bearing deposits with banks, and other earning assets. (3) Loan fees, which are not material for any of the periods shown, have been included for rate calculation purposes. (4) Nonaccrual loans have been included in the average balances. Only the interest collected on such loans has been included as income. (5) Includes assets which were held for sale or available for sale at amortized cost and trading securities at estimated fair value. (6) Includes stock issued by the FHLB of Atlanta. BB&T Corporation Page 41 Second Quarter 2007 10-Q Provision for Credit Losses The provision for credit losses totaled $88 million for the second quarter of 2007, compared to $58 million for the second quarter of 2006. For the first six months of 2007, the provision for credit losses totaled $159 million, an increase of $54 million, or 51.4%, compared to the provision of $105 million for the same period in 2006. The increases in the provision for credit losses were driven primarily by strong growth in the lending portfolio compared to last year and an increase in net charge-offs. Net charge-offs have risen due to a higher percentage of specialized lending loans in 2007 compared to 2006. Specialized lending loans have higher losses, but also produce a higher yield. Net charge-offs were .35% of average loans and leases for the second quarter of 2007 compared to .23% of average loans and leases for the same period in 2006. The allowance for loan and lease losses was 1.04% of loans and leases outstanding and was 2.83x total nonaccrual and restructured loans and leases at June 30, 2007, compared to 1.08% and 3.63x, respectively, at June 30, 2006. Noninterest Income Noninterest income as a percentage of total revenues has increased in recent years due to BB&Ts emphasis on growing and expanding its fee-based businesses. Fee-based service revenues lessen BB&Ts dependence on traditional spread-based interest income and are a relatively stable revenue source during periods of changing interest rates. Noninterest income for the three months ended June 30, 2007 totaled $729 million, compared to $651 million for the same period in 2006, an increase of $78 million, or 12.0% . For the six months ended June 30, 2007, noninterest income totaled $1.4 billion, an increase of $122 million, or 9.7%, compared to the same period in 2006. The growth in noninterest income was primarily attributable to commissions from BB&Ts insurance operations, other nondeposit fees and commissions, service charges on deposits and investment banking and brokerage fees and commissions. The overall growth in noninterest income also reflects the impact of acquisitions. Insurance commissions, which have become BB&Ts largest source of noninterest income, totaled $229 million for the second quarter of 2007, an increase of $15 million, or 7.0%, compared to the same three-month period of 2006. For the first six months of 2007, insurance commissions totaled $426 million, up $36 million, or 9.2%, compared to the same period last year. The increases in insurance revenues for the second quarter of 2007 and the first half of 2007 compared to the corresponding periods of 2006 were primarily the result of growth in commissions from the sale of property and casualty coverage. In addition, sales of employee benefits-related insurance products increased during 2007 compared to 2006. This growth includes the impact from acquisitions completed during 2007 and 2006. Service charges on deposits totaled $151 million for the second quarter of 2007, an increase of $13 million compared to the second quarter of 2006. For the first six months of 2007, service charges on deposits totaled $289 million, an increase of $20 million, or 7.4%, compared to the same period in 2006. For the second quarter and the first six months of 2007, higher revenues were primarily attributable to growth in revenues from overdraft fees compared to the same periods last year. BB&T Corporation Page 42 Second Quarter 2007 10-Q Investment banking and brokerage fees and commissions totaled $89 million for the second quarter of 2007, an increase of $10 million, or 12.7%, from $79 million earned in the second quarter of 2006. For the first six months of 2007, investment banking and brokerage fees and commissions totaled $171 million, up $11 million, or 6.9%, compared to the same period last year. The increase during the second quarter and the six months ended June 30, 2007, was primarily attributable to growth in advisory fees, underwriting fees and corporate banking revenues at BB&T Capital Markets, and increased fees and commissions from retail brokerage activities at Scott & Stringfellow. Mortgage banking income totaled $31 million in the second quarter of 2007, an increase of $2 million, compared to $29 million earned in the second quarter of 2006. The following table provides a breakdown of the various components of mortgage banking income and other statistical information for the second quarters of 2007 and 2006: Table 6-1 Mortgage Banking Income and Related Statistical Information For the Three Months Ended June 30, Mortgage Banking Income 2007 2006 (Dollars in millions) Residential mortgage production income $ 17 $ 12 Residential Mortgage Servicing: Residential mortgage servicing fees 27 25 Residential mortgage servicing rights increase in fair value due to change in valuation inputs or assumptions 72 32 Mortgage servicing rights derivative losses (73 ) (29 ) Net (1 ) 3 Realization of expected residential mortgage servicing rights cash flows (23 ) (19 ) Total residential mortgage servicing income 3 9 Total residential mortgage banking income 20 21 Commercial mortgage banking income 11 8 Total mortgage banking income $ 31 $ 29 As of / For the Three Months Ended June 30, Mortgage Banking Statistical Information 2007 2006 (Dollars in millions) Residential mortgage originations $ 3,014 $ 2,656 Residential mortgage loans serviced for others 29,326 26,287 Residential mortgage loan sales 1,514 1,296 Commercial mortgage originations $ 782 $ 680 Commercial mortgage loans serviced for others 9,677 8,593 BB&T Corporation Page 43 Second Quarter 2007 10-Q For the first six months of 2007 and 2006, mortgage banking income totaled $61 million. The following table provides a breakdown of the various components of mortgage banking income for the six month periods ended June 30, 2007 and 2006, respectively: Table 6-2 Mortgage Banking Income and Related Statistical Information For the Six Months Ended June 30, Mortgage Banking Income 2007 2006 (Dollars in millions) Residential mortgage production income $ 30 $ 25 Residential Mortgage Servicing: Residential mortgage servicing fees 56 50 Residential mortgage servicing rights increase in fair value due to change in valuation inputs or assumptions 79 61 Mortgage servicing rights derivative losses (76 ) (54 ) Net 3 7 Realization of expected residential mortgage servicing rights cash flows (46 ) (37 ) Total residential mortgage servicing income 13 20 Total residential mortgage banking income 43 45 Commercial mortgage banking income 18 16 Total mortgage banking income $ 61 $ 61 As of / For the Six Months Ended June 30, Mortgage Banking Statistical Information 2007 2006 (Dollars in millions) Residential mortgage originations $ 5,475 $ 4,965 Residential mortgage loan sales 3,072 2,403 Commercial mortgage originations $ 1,298 $ 1,332 Other nondeposit fees and commissions, including bankcard fees and merchant discounts, and checkcard fees, totaled $127 million for the second quarter of 2007, an increase of $16 million, or 14.4%, compared to the second quarter of 2006. The principal drivers of the second quarter increase were checkcard fees and bankcard income, which increased $6 million and $4 million, respectively, compared to the same period in 2006. For the six months ended June 30, 2007, other nondeposit fees and commissions, including bankcard fees and merchant discounts, and checkcard fees totaled $241 million, up $28 million, or 13.1%, from the same period in 2006. The increase for the first six months of 2007 was driven by the same factors as the quarter, including increases in checkcard fees and bankcard income of $12 million and $5 million, respectively. BB&T Corporation Page 44 Second Quarter 2007 10-Q Trust income totaled $40 million for the second quarter of 2007, an increase of $2 million, or 5.3%, compared to the second quarter of 2006. For the six months ended June 30, 2007, trust income totaled $80 million, up $5 million, or 6.7%, compared to the same period in 2006. Trust revenues are based on the types of services provided as well as the overall market value of assets managed, which is affected by market conditions. The increase in trust income for the second quarter and the first six months of 2007 was primarily from growth in wealth management income. Other income, including income from bank-owned life insurance, totaled $61 million for the second quarter of 2007, an increase of $19 million, or 45.2%, compared to the second quarter of 2006. The increase in 2007 included an increase of $8 million from gains that were generated by various financial assets isolated for the purpose of providing post-retirement benefits and $3 million from a gain recognized on Mastercard stock that was received in connection with Mastercards initial public offering. For the first six months of 2007, other income totaled $123 million, an increase of $32 million, or 35.2%, compared to the first half of 2006. The increase resulted primarily from a $19 million gain on the sale of an insurance operation and an increase of $8 million in income generated from bank-owned life insurance, primarily due to the restructuring of certain contracts into higher-yielding separate account policies in mid-2006. Noninterest Expense Noninterest expenses totaled $923 million for the second quarter of 2007, compared to $860 million for the same period a year ago, an increase of $63 million, or 7.3% . For the first six months of 2007, noninterest expenses totaled $1.8 billion, an increase of $127 million, or 7.6%, compared to the same period in 2006. Noninterest expenses for the second quarter and the first six months of 2007 include $5 million and $11 million, respectively, in net pre-tax merger-related and restructuring charges. Noninterest expenses for the second quarter and the first six months of 2006 include $2 million in net pre-tax merger-related and restructuring charges and $1 million in net pre-tax merger-related and restructuring gains, respectively. Personnel expense, the largest component of noninterest expense, was $540 million for the current quarter compared to $506 million for the same period in 2006, an increase of $34 million, or 6.7% . This increase was primarily attributable to salaries and wages, incentive compensation expenses and nonqualified trust expense, which increased $10 million, $11 million and $8 million compared to the second quarter last year. Salaries and wages increased as a result of the impact of acquisitions and annual salary increases. For the first six months of 2007, personnel expense totaled $1.1 billion compared to $1.0 billion in 2006, an increase of $44 million, or 4.3% . The increase resulted primarily due to increases in salaries and wages, nonqualified trust expense, equity-based compensation expense and health and welfare benefits expense which amounted to $19 million, $6 million, $6 million and $6 million, respectively. Occupancy and equipment expense for the three months ended June 30, 2007 totaled $117 million, compared to $109 million for the second quarter of 2006, representing an increase of $8 million, or 7.3%. For the first six months of 2007, occupancy and equipment expense totaled $233 million, up $16 million, or 7.4%, compared to 2006. The increase for the second quarter and the first six months of 2007 was primarily related to additional rent in connection with de novo branches and acquisitions. BB&T Corporation Page 45 Second Quarter 2007 10-Q Other noninterest expenses, including professional services and loan processing expenses, totaled $235 million for the current quarter, an increase of $17 million, or 7.8%, compared to the same period of 2006. The increase was primarily attributable to minority interest expense, professional services expense and other marketing expense, which increased $5 million, $3 million and $3 million, respectively. For the first six months of 2007, other noninterest expenses, including professional services and loan processing expenses, totaled $447 million, up $54 million, or 13.7%, compared to the same period in 2006. The increase of $54 million was primarily attributable to a pre-tax gain of $28 million from the sale of duplicate facilities that was recorded in 2006. In addition, the factors that generated the increase in the second quarter contributed to the increase for the first half of the year, including increases of $8 million, $7 million and $6 million, respectively, in professional services expense, other marketing expense and minority interest expense. Merger-Related and Restructuring Activities BB&T recorded certain merger-related items and restructuring costs during both 2007 and 2006. During the second quarter of 2007, BB&T recorded $3 million in net after-tax charges. During the second quarter of 2006, BB&T recorded $1 million in net after-tax charges. The above charges are reflected in BB&Ts Consolidated Statements of Income as a category of noninterest expense. Merger-related and restructuring charges and expenses include personnel-related expenses such as staff relocation costs, severance benefits, early retirement packages and contract settlements. They also include furniture, equipment and occupancy costs related to department and branch consolidations as well as costs related to converting the data processing systems of the acquired companies to BB&Ts automation platform. Merger-related and restructuring charges also include professional fees, advertising and asset write-offs incurred in connection with the mergers. Severance and personnel-related costs include severance, employee retention, payments related to change-in-control provisions of employment contracts, outplacement services and other benefits associated with employee termination or reversals of previously estimated amounts, which typically occur in corporate support and data processing functions. Occupancy and equipment charges or credits represent merger-related and restructuring costs or gains associated with lease terminations, obsolete equipment write-offs and the sale of duplicate facilities and equipment. Credits may result when obsolete properties or equipment are sold for more than originally estimated. Other merger-related and restructuring charges or credits include expenses necessary to convert and combine the acquired branches and operations of merged companies, direct media advertising related to acquisitions, asset and supply inventory write-offs, litigation accruals and other similar charges. BB&T Corporation Page 46 Second Quarter 2007 10-Q In conjunction with the consummation of an acquisition or restructuring activity and the completion of other requirements, BB&T typically accrues certain merger-related and restructuring expenses for estimated severance and other personnel costs, costs to terminate lease contracts, costs related to the disposal of duplicate facilities and equipment, costs to terminate data processing contracts and other costs associated with an acquisition. The following table presents a summary of activity with respect to BB&Ts merger-related and restructuring accruals. This table includes costs reflected as expenses, as presented in the Consolidated Statements of Income, and accruals recorded through purchase accounting adjustments. Table 7 Merger-Related and Restructuring Accrual Activity Merger-related Balance and Purchase Balance January 1, Accrued at restructuring price June 30, acquisition charges Utilized adjustments (Dollars in millions) Severance and personnel-related items $ 12 $ 4 $ 6 $ (8 ) $ - $ 14 Occupancy and equipment 4 1 1 (2 ) 1 5 Other merger-related items 2 3 4 (6 ) - 3 Total $ 18 $ 8 $ 11 $ (16 ) $ 1 $ 22 The remaining accruals at June 30, 2007 were related primarily to costs associated with severance payments to certain executive officers and costs to exit certain leases and to dispose of excess facilities and equipment. These liabilities will be utilized in the future because they relate to specific contracts or legal obligations that expire in later years, or they relate to the disposal of duplicate facilities and equipment, which may take longer to complete. In general, a major portion of accrued costs are utilized in conjunction with or immediately following the systems conversion, when most of the duplicate positions are eliminated and the terminated employees begin to receive severance. Other accruals are utilized over time based on the sale, closing or disposal of duplicate facilities or equipment or the expiration of lease contracts. Merger and restructuring accruals are re-evaluated periodically and adjusted as necessary. The remaining accruals at June 30, 2007 are expected to be utilized during 2007, unless they relate to specific contracts that expire in later years. Provision for Income Taxes The provision for income taxes totaled $226 million for the second quarter of 2007, an increase of $5 million compared to the same period of 2006, primarily due to higher pretax income, which was partially offset by a decline of $7 million in the amount of reserves recorded in the second quarter of 2007 compared to the same period of 2006. BB&Ts effective income tax rates for the second quarters of 2007 and 2006 were 33.0% and 34.0%, respectively. For the first six months of 2007, the provision for income taxes was $448 million compared to $429 million for the first half of 2006. The $19 million increase in the provision for income taxes for the first half of 2007 was primarily attributable to higher pretax income. BB&Ts effective income tax rates for the first six months of 2007 and 2006 were 33.8% and 33.3%, respectively. BB&T has extended credit to, and invested in the obligations of, states and municipalities and their agencies, and has made other investments and loans that produce tax-exempt income. The income generated from these investments, together with certain other transactions that have favorable tax treatment, have reduced BB&Ts overall effective tax rate from the statutory rate in 2007 and 2006. BB&T Corporation Page 47 Second Quarter 2007 10-Q BB&T continually monitors and evaluates the potential impact of current events and circumstances on the estimates and assumptions used in the analysis of its income tax positions and, accordingly, BB&Ts effective tax rate may fluctuate in the future. On a periodic basis, BB&T evaluates its income tax positions based on tax laws and regulations and financial reporting considerations, and records adjustments as appropriate. This evaluation takes into consideration the status of taxing authorities current examinations of BB&Ts tax returns, recent positions taken by the taxing authorities on similar transactions, if any, and the overall tax environment in relation to tax-advantaged transactions. Accordingly, the results of these examinations may alter the timing or amount of taxable income or deductions or the allocation of income among tax jurisdictions. In this regard, the IRS disallowed certain deductions taken by BB&T on leveraged lease transactions during 1997-2002. In 2004, BB&T filed a lawsuit against the IRS to pursue a refund of amounts assessed by the IRS related to a leveraged lease transaction entered into during 1997. On January 4, 2007, the United States Middle District Court of North Carolina issued a summary judgment in favor of the IRS related to BB&Ts lawsuit. Based on a review of the summary judgment by BB&Ts counsel, BB&T filed a notice of appeal with the United States Appeals Court for the Fourth Circuit, based in Richmond, Virginia. BB&T paid $1.2 billion to the IRS during the first quarter of 2007. This payment represented the total tax and interest due on leveraged lease transactions for all open years. The tax paid relates to differences in the timing of income recognition and deductions for income tax purposes for which deferred taxes had been previously provided. Management has consulted with outside counsel and continues to believe that BB&Ts treatment of its leveraged lease transactions was appropriate and in compliance with the tax laws and regulations applicable to the years examined . Back to Index MARKET RISK MANAGEMENT The effective management of market risk is essential to achieving BB&Ts strategic financial objectives. As a financial institution, BB&Ts most significant market risk exposure is interest rate risk; however, market risk also includes product liquidity risk, price risk and volatility risk. The primary objective of interest rate risk management is to minimize any adverse effect that changes in interest rates may have on net interest income. This is accomplished through active management of asset and liability portfolios with a focus on the strategic pricing of asset and liability accounts and management of appropriate maturity mixes of assets and liabilities. The goal of these activities is the development of appropriate maturity and repricing opportunities in BB&Ts portfolios of assets and liabilities that will produce consistent net interest income during periods of changing interest rates. BB&Ts Market Risk and Liquidity Committee monitors loan, investment and liability portfolios to ensure comprehensive management of interest rate risk. These portfolios are analyzed for proper fixed-rate and variable-rate mixes under various interest rate scenarios. BB&T Corporation Page 48 Second Quarter 2007 10-Q The asset/liability management process is designed to achieve relatively stable net interest margins and assure liquidity by coordinating the volumes, maturities or repricing opportunities of earning assets, deposits and borrowed funds. It is the responsibility of the Market Risk and Liquidity Committee to determine and achieve the most appropriate volume and mix of earning assets and interest-bearing liabilities, as well as to ensure an adequate level of liquidity and capital, within the context of corporate performance goals. The Market Risk and Liquidity Committee also sets policy guidelines and establishes long-term strategies with respect to interest rate risk exposure and liquidity. The Market Risk and Liquidity Committee meets regularly to review BB&Ts interest rate risk and liquidity positions in relation to present and prospective market and business conditions, and adopts funding and balance sheet management strategies that are intended to ensure that the potential impact on earnings and liquidity as a result of fluctuations in interest rates is within acceptable standards. The majority of BB&Ts assets and liabilities are monetary in nature and, therefore, differ greatly from most commercial and industrial companies that have significant investments in fixed assets or inventories. Fluctuations in interest rates and actions of the Board of Governors of the Federal Reserve System (FRB) to regulate the availability and cost of credit have a greater effect on a financial institutions profitability than do the effects of higher costs for goods and services. Through its balance sheet management function, which is monitored by the Market Risk and Liquidity Committee, management believes that BB&T is positioned to respond to changing needs for liquidity, changes in interest rates and inflationary trends. Management uses Interest Sensitivity Simulation Analysis (Simulation) to measure the sensitivity of projected earnings to changes in interest rates. Simulation takes into account the current contractual agreements that BB&T has made with its customers on deposits, borrowings, loans, investments and any commitments to enter into those transactions. Management monitors BB&Ts interest sensitivity by means of a computer model that incorporates the current volumes, average rates earned and paid, and scheduled maturities and payments of asset and liability portfolios, together with multiple scenarios of projected prepayments, repricing opportunities and anticipated volume growth. Using this information, the model projects earnings based on projected portfolio balances under multiple interest rate scenarios. This level of detail is needed to simulate the effect that changes in interest rates and portfolio balances may have on the earnings of BB&T. This method is subject to the accuracy of the assumptions that underlie the process, but management believes that it provides a better illustration of the sensitivity of earnings to changes in interest rates than other analyses such as static or dynamic gap. The asset/liability management process requires a number of key assumptions. Management determines the most likely outlook for the economy and interest rates by analyzing external factors, including published economic projections and data, the effects of likely monetary and fiscal policies, as well as any enacted or prospective regulatory changes. BB&Ts current and prospective liquidity position, current balance sheet volumes and projected growth, accessibility of funds for short-term needs and capital maintenance are also considered. This data is combined with various interest rate scenarios to provide management with the information necessary to analyze interest sensitivity and, aid in the development of strategies to reach performance goals. BB&T Corporation Page 49 Second Quarter 2007 10-Q The following table shows the effect that the indicated changes in interest rates would have on interest sensitive income as projected for the next twelve months under the most likely interest rate scenario incorporated into the Simulation computer model. Key assumptions in the preparation of the table include prepayment speeds of mortgage-related assets, cash flows and maturities of derivative financial instruments, changes in market conditions, loan volumes and pricing, deposit sensitivity, customer preferences and capital plans. The resulting change in interest sensitive income reflects the level of sensitivity that interest sensitive income has in relation to changing interest rates. Table 8 Interest Sensitivity Simulation Analysis Interest Rate Scenario Annualized Hypothetical Percentage Change in Linear Prime Rate Net Interest Income Change in June 30, June 30, Prime Rate 3.00 % 11.25 % 11.25 % (3.45 ) % (0.78 ) % 1.50 9.75 9.75 (2.48 ) (0.48 ) No Change 8.25 8.25 - - (1.50 ) 6.75 6.75 1.95 (0.22 ) (3.00 ) 5.25 5.25 2.29 (0.64 ) Management has established parameters for asset/liability management, which prescribe a maximum negative impact on interest sensitive income of 3% for the next 12 months for a linear increase of 150 basis points for six months followed by a flat interest rate scenario for the remaining six month period, and a maximum negative impact of 6% for a linear increase of 300 basis points for 12 months. BB&T Corporation Page 50 Second Quarter 2007 10-Q Derivative Financial Instruments BB&T utilizes a variety of financial instruments to manage various financial risks. These instruments, commonly referred to as derivatives, primarily consist of interest-rate swaps, swaptions, caps, floors, collars, financial forward and futures contracts, when-issued securities, foreign exchange contracts and options written and purchased. A derivative is a financial instrument that derives its cash flows, and therefore its value, by reference to an underlying instrument, index or referenced interest rate. BB&T uses derivatives primarily to manage risk related to securities, business loans, federal funds purchased, long-term debt, mortgage servicing rights, mortgage banking operations, other time deposits and institutional certificates of deposit. BB&T also uses derivatives to facilitate transactions on behalf of its clients. Derivative contracts are written in amounts referred to as notional amounts. Notional amounts only provide the basis for calculating payments between counterparties. Notional amounts do not represent amounts to be exchanged between parties, and are not a measure of financial risk. On June 30, 2007, BB&T had derivative financial instruments outstanding with notional amounts totaling $36.1 billion. The estimated net fair value of open contracts was $(175 million) at June 30, 2007. This compares to $23.1 billion in notional derivatives with a fair value of $(45 million) at December 31, 2006. The majority of the increase in notional amounts was due to the addition of $8 billion in derivatives related to a private placement secured financing transaction. The $130 million decline in the fair value of derivatives between December 31, 2006 and June 30, 2007 was primarily the result of changes in fair value of derivatives hedging BB&Ts long-term debt. Credit risk related to derivatives arises when amounts receivable from a counterparty exceed those payable. Because the notional amount of the instruments only serves as a basis for calculating amounts receivable or payable, the risk of loss with any counterparty is limited to a small fraction of the notional amount. BB&T deals only with derivatives dealers that are national market makers with strong credit ratings in its derivatives activities. BB&T further controls the risk of loss by subjecting counterparties to credit reviews and approvals similar to those used in making loans and other extensions of credit. In addition, certain counterparties are required to provide cash collateral to BB&T when their unsecured loss positions exceed certain negotiated limits. All of the derivative contracts to which BB&T is a party settle monthly, quarterly or semiannually. Further, BB&T frequently has netting agreements with the dealers with which it does business. Because of these factors, BB&Ts credit risk exposure related to derivative contracts at June 30, 2007 was not material. BB&T Corporation Page 51 Second Quarter 2007 10-Q The following tables set forth certain information concerning BB&Ts derivative financial instruments at June 30, 2007 and December 31, 2006: Table 9-1 Derivative Classifications and Hedging Relationships June 30, 2007 Notional Fair Value Amount Gain Loss (Dollars in Millions) Derivatives Designated as Cash Flow Hedges: Hedging business loans $ 2,119 $ 3 $ (24 ) Hedging medium term bank notes and federal funds purchased 3,684 18 - Derivatives Designated as Fair Value Hedges: Hedging long-term debt 8,300 11 (187 ) Hedging municipal securities 128 4 (1 ) Derivatives not designated as hedges 21,877 78 (77 ) Total $ 36,108 $ 114 $ (289 ) December 31, 2006 Notional Fair Value Amount Gain Loss (Dollars in Millions) Derivatives Designated as Cash Flow Hedges: Hedging business loans $ 2,119 $ 8 $ (22 ) Hedging institutional certificates of deposit, other time deposits and federal funds purchased 750 - - Hedging medium term bank notes 1,925 20 - Derivatives Designated as Fair Value Hedges: Hedging long-term debt 3,900 50 (97 ) Derivatives not designated as hedges 14,403 57 (61 ) Total $ 23,097 $ 135 $ (180 ) BB&T Corporation Page 52 Second Quarter 2007 10-Q Table 9-2 Derivative Financial Instruments June 30, 2007 December 31, 2006 Estimated Estimated Notional Fair Notional Fair Amount Value Amount Value (Dollars in Millions) Receive fixed swaps $ 11,538 $ (211 ) $ 6,594 $ (57 ) Pay fixed swaps 4,699 49 3,899 4 Forward starting receive fixed swaps 1,427 (27 ) 1,285 5 Forward starting pay fixed swaps 824 1 544 - Other swaps 4,438 (4 ) 264 (5 ) Caps, floors and collars 2,478 8 1,619 8 Foreign exchange contracts 356 - 258 - Futures contracts 3,327 (1 ) 2,364 1 Treasury forwards 106 - - - Interest rate lock commitments 1,000 (2 ) 546 (1 ) Forward commitments 1,651 9 1,217 2 Swaptions 1,088 3 1,188 3 When-issued securities and forward rate agreements 2,542 - 2,613 (5 ) Options on contracts purchased and sold 634 - 706 - Total $ 36,108 $ (175 ) $ 23,097 $ (45 ) BB&Ts receive fixed swaps had weighted average receive rates of 4.96% and 4.93%, and weighted average pay rates of 5.35% and 5.33% at June 30, 2007 and December 31, 2006, respectively. In addition, BB&Ts pay fixed swaps had weighted average receive rates of 5.14% and 5.24%, and weighted average pay rates of 4.65% and 4.61%, at June 30, 2007 and December 31, 2006, respectively. Contractual Obligations, Commitments, Contingent Liabilities, Off-Balance Sheet Arrangements and Related Party Transactions BB&T utilizes a variety of financial instruments to meet the financial needs of its clients and reduce exposure to fluctuations in interest rates. These financial instruments include commitments to extend credit, options written, standby letters of credit and other financial guarantees, interest-rate caps, floors and collars, interest-rate swaps, swaptions, when-issued securities and forward and futures contracts. Please refer to BB&Ts Annual Report on Form 10-K for the year ended December 31, 2006, for discussion with respect to BB&Ts quantitative and qualitative disclosures about its fixed and determinable contractual obligations. Items disclosed in BB&Ts Annual Report on Form 10-K for the year ended December 31, 2006, have not materially changed since that report was filed. A discussion of BB&Ts derivative financial instruments is included in the Derivative Financial Instruments section herein. Back to Index BB&T Corporation Page 53 Second Quarter 2007 10-Q CAPITAL ADEQUACY AND RESOURCES The maintenance of appropriate levels of capital is a management priority and is monitored on a regular basis. BB&Ts principal goals related to the maintenance of capital are to provide adequate capital to support BB&Ts comprehensive risk profile, preserve a sufficient capital base from which to support future growth, provide a competitive return to shareholders, comply with regulatory standards and achieve optimal credit ratings for BB&T and its subsidiaries. Management regularly monitors the capital position of BB&T on a consolidated basis. In this regard, managements overriding policy is to maintain capital at levels that will result in BB&T being classified as well-capitalized for regulatory purposes and to maintain sufficient capital relative to the Corporations level of risk. Secondarily, it is managements intent to maintain consolidated capital levels that result in regulatory risk-based capital ratios that are generally comparable with BB&Ts peers of similar size, complexity and risk profile. Further, management particularly monitors and intends to maintain the following minimum capital ratios: Tier 1 Capital Ratio 8.50 % Total Capital Ratio 12.00 % Tier 1 Leverage Capital Ratio 7.00 % Tangible Capital Ratio 5.50 % While nonrecurring events or management decisions may result in the Corporation temporarily falling below its minimum guidelines for one or more of these ratios, it is managements intent through capital planning to return to these targeted minimums within a reasonable period of time. Such temporary decreases below these minimums are acceptable provided the Corporation and the subsidiary bank remain well-capitalized. Total shareholders equity at June 30, 2007 was $12.1 billion, an increase of $380 million compared to $11.7 billion at December 31, 2006. BB&Ts book value per common share at June 30, 2007 was $21.97, compared to $21.69 at December 31, 2006. BB&Ts tangible shareholders equity was $6.7 billion at June 30, 2007, compared to $6.6 billion at December 31, 2006. BB&Ts tangible book value per common share at June 30, 2007 was $12.05 compared to $12.20 at December 31, 2006. Bank holding companies and their subsidiaries are subject to regulatory requirements with respect to risk-based capital adequacy. Capital adequacy is an important indicator of financial stability and performance. Risk-based capital ratios measure capital as a percentage of a combination of risk-weighted balance sheet and off-balance sheet risk. The risk-weighted values of both balance sheet and off-balance sheet items are determined in accordance with risk factors specified by federal bank regulatory pronouncements. Please refer to the section titled Capital in BB&Ts Annual Report on Form 10-K for the year ended December 31, 2006, for additional information with regard to BB&Ts capital requirements. BB&T Corporation Page 54 Second Quarter 2007 10-Q BB&Ts regulatory and tangible capital ratios for the last five calendar quarters are set forth in the following table. The increase in BB&Ts regulatory capital ratios as of June 30, 2007 compared to December 31, 2006 was primarily a result of the issuance of $600 million in Tier I qualifying securities during the second quarter of 2007. The decline in BB&Ts capital ratios as of March 31, 2007 compared to December 31, 2006 was primarily the result of the reduction of $425 million in retained earnings in connection with the adoption of FIN 48 and FSP FAS 13-2. Table 10 Capital Ratios 2006 Second First Fourth Third Second Quarter Quarter Quarter Quarter Quarter Risk-based capital ratios: Tier 1 capital % 8.7 % 9.0 % 9.2 % 9.1 % Total capital 13.9 14.3 14.6 13.7 Tier 1 leverage ratio 6.9 7.2 7.3 7.3 Tangible equity ratio 5.5 5.7 5.8 5.5 Share Repurchase Activity BB&T has periodically repurchased shares of its own common stock. In accordance with North Carolina law, repurchased shares cannot be held as treasury stock, but revert to the status of authorized and unissued shares upon repurchase. On June 27, 2006, BB&Ts Board of Directors granted authority under a new plan (the 2006 Plan) for the repurchase of up to 50.0 million shares of BB&Ts common stock as needed for general corporate purposes. The 2006 Plan also authorizes the repurchase of the 1.1 million remaining shares from the previous authorization. The 2006 Plan remains in effect until all the authorized shares are repurchased unless modified by the Board of Directors. Table 11 Share Repurchase Activity Maximum Remaining Number of Shares Total Average Total Shares Purchased Available for Repurchase Shares Price Paid Pursuant to Pursuant to Repurchased (1) Per Share (2) Publicly-Announced Plan Publicly-Announced Plan (Shares in Thousands) April 1-30 7 $ 41.57 - 51,139 May 1-31 9 $ 42.11 - 51,139 June 1-30 5 $ 42.11 - 51,139 Total 21 $ 41.93 - 51,139 (1) Repurchases reflect shares exchanged or surrendered in connection with the exercise of equity-based awards under BB&T's equity-based compensation plans. (2) Excludes commissions. Back to Index BB&T Corporation Page 55 Second Quarter 2007 10-Q SEGMENT RESULTS BB&Ts operations are divided into seven reportable business segments: the Banking Network, Residential Mortgage Banking, Sales Finance, Specialized Lending, Insurance Services, Financial Services and Treasury. These operating segments have been identified based primarily on BB&Ts organizational structure. See Note 10 Operating Segments in the notes to the consolidated financial statement contained herein for additional disclosures related to BB&Ts reportable business segments. Fluctuations in noninterest income and noninterest expense incurred directly by the operating segments are more fully described in the sections titled Noninterest Income and Noninterest Expense of this discussion and analysis. The following table reflects the net income (loss) for each of BB&Ts operating segments for the six month periods ended June 30, 2007 and 2006, respectively. BB&T Corporation Reportable Segments For the Six Months Ended June 30, 2007 June 30, 2006 (Dollars in Millions) Banking Network $ 778 $ 757 Residential Mortgage Banking 63 67 Sales Finance 16 16 Specialized Lending 43 38 Insurance Services 67 39 Financial Services 22 20 Treasury (44 ) (11 ) All Other Segments 9 30 Parent/Reconciling Items (75 ) (96 ) BB&T Corporation $ 879 $ 860 The $28 million increase in net income attributable to the Insurance Services segment was due to a pre-tax gain of $19 million earned on the sale of an insurance operation combined with internal growth and acquisitions. The decline of $33 million in net income in the Treasury segment was a result of a higher funds transfer pricing charge in 2007 compared to 2006, as well as a decrease in noninterest income resulting primarily from securities losses incurred in the first quarter of 2007. The decline of $21 million in net income for all other segments was a result of a decrease in net income realized on investments managed by BB&T Capital Partners, a small business investment company, which decreased by $5 million compared to the prior year, and a decrease of $15 million from leveraged lease activities, primarily due to the implementation of FSP FAS 13-2. Back to Index BB&T Corporation Page 56 Second Quarter 2007 10-Q Item 3. Quantitative and Qualitative Disclosures About Market Risk Please refer to Market Risk Management in the Managements Discussion and Analysis of Financial Condition and Results of Operations section herein. Back to Index Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, the management of the Company, under the supervision and with the participation of the Companys Chief Executive Officer and Chief Financial Officer, carried out an evaluation of the effectiveness of the Companys disclosure controls and procedures as defined in Rule 13a-15(e) of the Securities Exchange Act of 1934, as amended (the Exchange Act). Based on that evaluation, the Chief Executive Officer and the Chief Financial Officer concluded that the Companys disclosure controls and procedures are effective so as to enable the Company to record, process, summarize and report in a timely manner the information that the Company is required to disclose in its Exchange Act reports. Changes in Internal Control over Financial Reporting There was no change in the Companys internal control over financial reporting that occurred during the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Companys internal control over financial reporting. Back to Index Back to Index PART II. OTHER INFORMATION Item 1. Legal Proceedings The nature of the business of BB&Ts banking and other subsidiaries ordinarily results in a certain amount of litigation. The subsidiaries of BB&T are involved in various legal proceedings, all of which are considered incidental to the normal conduct of business. Based on information currently available, advice of counsel, available insurance coverage and established reserves, BB&Ts management believes that the liabilities, if any, arising from these proceedings will not have a materially adverse effect on the consolidated financial position, consolidated results of operations or consolidated cash flows of BB&T. However, in the event of unexpected future developments, it is possible that the ultimate resolution of these matters, if unfavorable, may be material to BB&Ts consolidated financial position, consolidated results of operations or consolidated cash flows. Back to Index Item 1A. Risk Factors Please refer to BB&Ts Annual Report on Form 10-K for the year ended December 31, 2006, for a discussion of risk factors relating to BB&Ts business. Back to Index BB&T Corporation Page 57 Second Quarter 2007 10-Q Item 2. Unregistered Sales of Equity Securities and Use of Proceeds (c) Please refer to Share Repurchase Activity in the Managements Discussion and Analysis of Financial Condition and Results of Operations section herein. Back to Index Item 4. Submission of Matters to a Vote of Security Holders BB&T held its Annual Meeting of Shareholders on April 24, 2007, to consider and vote on the matters listed below. A total of 429,243,364 of the Companys shares were present or represented by proxy at the meeting. This represented approximately 79% of the Companys outstanding shares. The individuals named below were re-elected to serve as directors of the Corporation for a one-year term expiring in 2008: Name Votes For Votes Withheld John A. Allison, IV 415,344,408 13,898,956 Jennifer S. Banner 416,309,362 12,934,002 Anna R. Cablik 417,158,448 12,084,916 Nelle R. Chilton 413,126,955 16,116,409 Ronald E. Deal 391,930,888 37,312,476 Tom D. Efird 411,499,052 17,744,312 Barry J. Fitzpatrick 415,280,408 13,962,956 L. Vincent Hackley, PhD 415,255,273 13,988,091 Jane P. Helm 413,090,537 16,152,827 John P. Howe, III, M.D. 417,167,136 12,076,228 James H. Maynard 415,982,563 13,260,801 Albert O. McCauley 411,577,438 17,665,926 J. Holmes Morrison 415,796,897 13,446,467 Nido R. Qubein 405,843,660 23,399,704 E. Rhone Sasser 415,478,151 13,765,213 The proposal to approve amendments to the BB&T Corporation 2004 Stock Incentive Plan to increase the number of shares of BB&T Common Stock issuable under the plan and to increase the amount of shares issuable in connection with restricted stock awards was approved, with 228,146,493 shares voting for, 87,707,136 shares voting against, and 8,051,959 shares abstaining. The proposal to ratify the reappointment of PricewaterhouseCoopers LLP as the Companys independent registered public accounting firm was approved, with 422,155,010 shares voting for, 2,924,668 shares voting against, and 4,163,686 shares abstaining. Back to Index BB&T Corporation Page 58 Second Quarter 2007 10-Q Item 6. Exhibits 11 Statement re Computation of Earnings Per Share. 12 Statement re Computation of Ratios. 31.1 Certification of Chief Executive Officer pursuant to Rule 13a-14(a) or 15d-14(a) of the Exchange Act, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification of Chief Financial Officer pursuant to Rule 13a-14(a) or 15d-14(a) of the Exchange Act, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Chief Executive Officer Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Chief Financial Officer Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Back to Index SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BB&T CORPORATION (Registrant) Date: August 7, 2007 By: /s/ Christopher L. Henson Christopher L. Henson, Senior Executive Vice President and Chief Financial Officer Date: August 7, 2007 By: /s/ Edward D. Vest Edward D. Vest, Executive Vice President and Corporate Controller (Principal Accounting Officer) Back to Index Back to Index BB&T Corporation Page 59 Second Quarter 2007 10-Q EXHIBIT INDEX Exhibit Description Location No. 11 Statement re Computation of Earnings Per Share. Filed herewith as Note 8. 12 Statement re Computation of Ratios. Filed herewith. 31.1 Certification of Chief Executive Officer pursuant to Filed herewith. Rule 13a-14(a) or 15d-14(a) of the Exchange Act, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification of Chief Financial Officer pursuant to Filed herewith. Rule 13a-14(a) or 15d-14(a) of the Exchange Act, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Chief Executive Officer Certification pursuant to 18 Filed herewith. U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Chief Financial Officer Certification pursuant to 18 Filed herewith. U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Back to Index BB&T Corporation Page 60 Second Quarter 2007 10-Q
